Exhibit 10.11



 
OFFICE LEASE
 
The terms and conditions in the text of this Lease and the Exhibits thereto
modify, supplement and qualify the information on the Basic Lease Data portion
of this Lease.
 
BASIC LEASE DATA:
 
1.    Lease Date: October 10, 2005.
 
2.    Landlord: NorthPark Partners ESI, LLC, a Missouri limited liability
company.
 
3.    Tenant: Express Scripts, Inc., a Delaware corporation.
 
4.    The term "Building" shall mean an office building containing approximately
315,000 rentable square feet (RSF) on three (3) floors plus a lower level that
Landlord shall construct in the development to be known as “University
Place/NorthPark, University of Missouri-St. Louis Business, Technology and
Research Park” (the “Park”). The Park will be situated on the northern portion
of the University of Missouri at St. Louis ("UMSL") campus as shown on the Site
Plan attached hereto as Exhibit A. The exact square footage of the Building will
be determined by BOMA measurement as provided in Section 1.E.
 
5.    The term "Property" shall mean the land that is being ground leased by
Landlord from the Ground Lessor (as defined below) and on which the Building
will be constructed (the “Land”), together with (i) all improvements on the
Land, including the Building, and (ii) any and all rights, appurtenances,
easements and amenities appertaining to the Land to the extent the same are
leased to Landlord under the Ground Lease. A legal description of the Land is
attached hereto as Exhibit A-1. The Land is subject to adjustment as described
in Section 55 hereof. The Land initially comprising the Property contains 14.883
acres.
 
6.    The term "Premises" means the premises being leased by Tenant hereunder,
which initially includes the entire Property, as the same may be expanded
pursuant to Section 49, and which may later be reduced as a result of the
exercise of Tenant’s “give back rights” in Section 40. The Premises is also
subject to adjustment as described in Section 55 hereof.
 
7.    Permitted Use: any lawful use, subject to the restrictions in Section 1B.
 
8.    Address of Landlord for notices and for payment of Rent (and see Section
23 of the Lease):
 
       NorthPark Partners ESI, LLC
       1001 Boardwalk Springs Place, Suite 200
       O’Fallon, Missouri 63368
       Attn: Christopher P. McKee
       Telecopy No.: 636-561-9301
 
9.    Address of Tenant for notices before Commencement Date (and see Section 23
of the Lease):
 
               Express Scripts, Inc.
               6625 West 78th Street
       Bloomington, MN 55439
                       Attn: Tom Rocheford, Vice President, Facilities
                       Telecopy No.: (952) 837-7101
 
With a copy to:
 
Express Scripts, Inc.
13900 Riverport Drive
Maryland Heights, Missouri 63043
Attn: Thomas Boudreau
Telecopy No.: (314) 702-7120
 
10.    Address of Tenant for notices after Commencement Date (and see Section 23
of the Lease):
    
                    Express Scripts, Inc.
                 6625 West 78th Street
                 Bloomington, MN 55439
                 Attn: Tom Rocheford, Vice President, Facilities
                 Telecopy No.: (952) 837-7101
 
With a copy to:


Express Scripts, Inc.
University Place Drive
St. Louis, Missouri 63121
Attn: Thomas Boudreau
Telecopy No.: (314) 702-7120


11.   Initial Lease Term: approximately ten (10) years and six (6) months from
the Commencement Date, ending as per Section 4 of this Lease.
 
12.    Commencement Date: upon the later of (i) March 1, 2007 (the “Scheduled
Date”); or (ii) upon Substantial Completion (as defined in Sections 4.B), and
subject to adjustment as provided in Section 4.C.
 
13.    Expiration Date: the date approximately ten (10) years and six (6) months
after the Commencement Date - the exact date determined as per Section 4.A of
this Lease.
 
14.    Renewal Options: two (2) additional terms of five (5) years each. See
Section 37.
 
15.    Annual Base Rent During Initial Term: see Exhibit B.
 
16.    Annual Base Rent During Each Renewal Term, if applicable: See Section
37.B of this Lease.
 
17.    Monthly Installments of Base Rent: one-twelfth (1/12th) of applicable
annual Base Rent.
 
18.    Taxes: Details in Section 6. Tenant pays 50% of the amount that would be
due as Taxes during years 2007 through 2016 if Taxes had not been abated, and
100% of Taxes commencing in 2017.
 
19.    Tenant's Repair Obligations: Tenant shall maintain the Premises as per
Section 9 of this Lease.
 
20.    Landlord's Repair Obligations: See Section 7.A of this Lease.
 
21.   Utilities: Tenant provides all utilities at Tenant's expense.
 
22.   Services: Landlord provides services as per Sections 7 and 51 of this
Lease. Tenant provides all other services. Services are subject to change if
Tenant exercises its give back rights. See Section 40.B.
 
23.    Security Deposit: none.
 
24.   Tenant's Required Liability Insurance coverage: $2,500,000 See Section 8.B
of this Lease. Worker's compensation insurance required also as per Section 8.C.
 
25.   Tenant's Required Casualty Insurance coverage: all risk, full replacement
cost on Tenant's property and on all leasehold improvements. See Section 8.B of
this Lease.
 
26.   Landlord's Required Insurance: See Sections 8.A and 8.C.
 
27.   Landlord's Broker or Agent: none.
 
28.   Tenant's Broker or Agent: Grubb & Ellis Company.
 
29.   Guarantor(s): none.
 
30.   Signage: See Section 31.
 
31.   Parking: at no charge, on an unreserved basis, according to the ratio
stated in Section 30. All parking is onsite on the Premises. Landlord’s current
building design includes 920 covered parking spaces in a parking structure of
1,440 spaces. The balance of the parking is on surface lots. The parking areas
are subject to adjustment. See Sections 30 and 55.
 
32.   Subletting and Assignments: See Section 14.
 
33.   Landlord Improvements: As per Section 2, Landlord at Landlord’s expense
shall complete the work described on the Outline Plans and Specifications listed
on Exhibit C.
 
34.   Tenant Improvements: As per Section 3 of the Lease, Landlord will perform
the Tenant Improvements. The Tenant Improvement Allowance shall be provided by
Landlord to be applied toward the cost of the Tenant Improvements, and if the
cost of the Tenant Improvements exceeds said Allowance, the excess shall be paid
by Tenant.
 
35.   Tenant Improvement Allowance: An allowance of forty-one dollars ($41.00)
per rentable square foot, which may be used at Tenant’s discretion for any
expense related to the Premises. The Tenant Improvement Allowance is subject to
adjustment for Tenant requested change orders. See Section 3 for additional
details.
 
36.   Critical Milestone Dates: See Section 4.E.
 
37.   Obligation to Reimburse Capital Expenditures Upon Expiration: See Section
39.
 
38.   Tenant Option to Reduce Space: See Section 40.
 
39.   Tenant's Early Termination Option: See Section 41.
 
40.   Landlord Obligation Relating to Tenant's Old Premises: See Section 42.
 
41.   Alternative Dispute Resolution: See Section 46 and Exhibit G.
 
42.   Ground Lease Contingency: See Section 48.
 
43.   Tenant Condemnation Contingency: See Section 49.
 
44.   Economic Incentives: See Section 50.
 
45.   Pricing Re Property Management Services: See Section 51.
 
Attachments: This Lease is supplemented by the following Exhibits or Addenda,
which are part of the Lease and which are incorporated by reference into the
Lease:
 

 Exhibit A SITE PLAN  Exhibit A-1 LEGAL DESCRIPTION OF LAND  Exhibit B BASE RENT
DURING INITIAL TERM  Exhibit C OUTLINE PLANS AND SPECIFICATIONS  Exhibit D
BUILDING RULES AND REGULATIONS
 Exhibit E
 
FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT  Exhibit F ROOF
LICENSE AGREEMENT  Exhibit G ALTERNATIVE DISPUTE RESOLUTION PROCEDURES

 
Initials:
 
L__________
 
T__________


--------------------------------------------------------------------------------


OFFICE LEASE
 
THIS OFFICE LEASE is made as of the Lease Date set forth in the Basic Lease Data
Section, by and between NorthPark Partners ESI, LLC, a Missouri limited
liability company (hereinafter referred to as "Landlord"), and Express Scripts,
Inc., a Delaware corporation (hereinafter referred to as "Tenant").
 
WITNESSETH:
A.    The Curators of the University of Missouri, a public corporation ("Ground
Lessor") owns the Property;
 
B.    Ground Lessor and Landlord are parties to a 99 year Ground Lease for the
Property (the "Ground Lease");
 
C.    Landlord and Tenant desire for Landlord to construct a building and other
improvements on the Property, and to sublease the Property, as so improved, to
Tenant, on terms set forth in this Lease.
 
NOW, THEREFORE, Landlord and Tenant, in consideration of the premises and of the
mutual duties and obligations undertaken by Landlord and Tenant as hereinafter
set forth, hereby agree as follows:
 
1.    Lease of Premises; Use.
 
          A.    Subject to the terms, covenants and conditions of this Lease,
Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the
Premises from Landlord.
 
          B.    Any lawful use is acceptable; provided that Landlord’s consent
shall be required for any utilization of the Premises that would substantially
increase Landlord’s insurance or maintenance obligations above those relating to
use of the Premises as an office building or pharmaceutical distribution center.
If the Building becomes multi-tenant, any change of use by Tenant will also
require Landlord’s approval to ensure that the changed use is compatible with
general office use. Landlord’s foregoing consent or approval such not be
unreasonably withheld, conditioned or delayed. Notwithstanding any provision in
this Lease to the contrary, Tenant shall not use, and shall not permit any
subtenants to use the Premises for: (i) any uses that are prohibited by the
Ground Lease, (ii) any uses prohibited by any recorded restrictions applicable
to the Property, and (iii) any uses prohibited by applicable law. All uses of
the Premises by Tenant shall be in accordance with all applicable zoning laws
and shall not require parking beyond the number of parking spaces allocated to
Tenant under this Lease. Tenant may not use the Premises in any manner not
permitted in this Section 1.B. Tenant at Tenant's expense shall obtain all
permits, licenses and other consents required for Tenant's use and occupancy of
the Premises (excluding building permits for the Landlord Improvements and
Tenant Improvements, which shall be obtained by Landlord).
 
          C.    Tenant's rights under this Lease are subject to all
restrictions, Protective Covenants, covenants, easements, rights-of-way of
record, if any, and applicable zoning regulations. Without limiting the
foregoing, Landlord and Tenant acknowledge that the Premises and Tenant’s rights
under this Lease are subject to protective covenants covering the Park that
Landlord and Tenant participated in drafting with the University (the
“Protective Covenants”).
 
          D.    Promptly after the necessary information is available, Landlord
and Tenant shall execute a written memorandum setting forth the Commencement
Date, the expiration date, the number of rentable square feet in the Premises,
the Base Rent, Tenant's acceptance of the Landlord Improvements, and such other
factual matters as Landlord or Tenant shall reasonably request (the "Lease
Memorandum").
 
          E.    Once sufficient information is available, the Project Architect
shall determine the RSF for the Building and for the Premises in accordance with
BOMA standards (including ANSI/BOMA Z65.1-1996 standard) and report the results
of such calculations to Landlord and Tenant (the "BOMA Measurement"). Tenant's
Base Rent as calculated pursuant to Exhibit B to this Lease, shall be based on
the RSF numbers determined by the BOMA Measurement.
 
2.    Landlord Improvements.
 
      A.    Attached hereto as Exhibit C is a schedule of the plans and
specifications comprising the outline specifications (“Outline Plans and
Specifications”) for the improvements to be constructed on the Property by
Landlord (the “Landlord Improvements”). The Building will have three (3) wings,
each with three (3) floors and one with a lower level, and will contain a total
of approximately 315,000 rentable square feet (RSF), as shown on the drawings
included within the Outline Specifications.  The Landlord Improvements include
the construction of a building shell, which will include all improvements to the
ceiling and above, including sprinkler system, HVAC, lighting, ceiling grid and
tile, all in conformance with Tenant's space plan and as outlined in the Outline
Plans and Specifications. Landlord shall be solely responsible for the costs of
the Landlord Improvements, including, but not limited to, design, architectural
fees, permit fees, and the amounts due the “Contractor” (as hereinafter
defined).
 
          B.    Landlord will retain Christner, Inc. as lead architect for the
Landlord Improvements (the “Project Architect”) for a net (no engineering) fee
of two and one-half percent (2.5%) of the cost of the Landlord Improvements and
otherwise in accordance with the terms and conditions of a mutually acceptable
service contract between Landlord and Christner, Inc.
 
          C.    Landlord intends to hire or has hired a joint venture consisting
of Paric Corporation ("Paric") and Clayco Construction Company, Inc. ("Clayco")
(said joint venture is referred to as "Contractor") as the general contractor to
construct the Landlord Improvements.
 
          D.    Subject to the next paragraph, the Outline Plans and
Specifications are hereby approved by Landlord and Tenant.
 
          E.    Landlord and Tenant shall work with the Project Architect,
Contractor and Ground Lessor (for code compliance purposes only) to develop a
final set of construction plans consistent with the Outline Plans and
Specifications. Said construction plans once approved by Landlord, Tenant, the
Project Architect, Contractor and Ground Lessor are referred to as the "Final LI
Plans." The parties acknowledge that Tenant must provide its interior space plan
by February 1, 2006 in order for the Tenant to be able to meet the Scheduled
Date (as hereinafter defined).
 
          F.    Landlord and Tenant shall cooperate with the Project Architect
and the Contractor to obtain the issuance of a building permit from the Ground
Lessor as soon as possible. If the Ground Lessor requires any changes to the
Final LI Plans, Landlord and Tenant, shall work together with the Contractor and
the Project Architect to promptly resolve any issues that may arise concerning
the changes requested by the Ground Lessor.
 
          G.    Landlord shall cause the Contractor to make its books and
records pertaining to construction of the Landlord Improvements and the Tenant
Improvements available for Tenant’s review at any time during normal business
hours upon reasonable advance notice at a location in St. Louis or St. Charles
County, Missouri. The terms of any agreement between Landlord and the Contractor
shall be consistent with the foregoing, and shall provide for the work to be
completed on open book basis. Neither Landlord nor the Contractor shall approve
any changes in the Final LI Plans or request any change directive without
Tenant’s prior written approval, and neither Landlord nor the Contractor shall
execute any change orders or change directives without the prior written consent
of Tenant, such consent not to be unreasonably withheld. Tenant shall respond in
writing to any requests made by Landlord or Contractor for changes in the Final
LI Plans within ten (10) days after Tenant’s receipt of same. If Tenant does not
consent to any requested change order, Tenant’s written response shall specify
Tenant’s reasons for such non-consent. Notwithstanding the foregoing, Tenant
shall have the right, in its discretion, to deny any request for a change order
or change directive that (i) in Tenant’s reasonable opinion materially and
adversely affects the Premises; or (ii) results in any increased cost payable by
Tenant.
 
          H.    Landlord shall cause the Contractor to (i) proceed diligently to
complete the Landlord Improvements, (ii) provide to Landlord and Tenant, prior
to the start of construction, a copy of the construction schedule, and (iii)
keep Landlord and Tenant advised of any changes to the construction schedule.
 
          I.    During construction of the Landlord Improvements, Landlord or
the Contractor shall carry builder's risk insurance on the Landlord
Improvements.
 
          J.    Landlord shall cause the Contractor to construct the Landlord
Improvements in a good and workmanlike manner, in accordance with all applicable
laws and in substantial compliance with the Final LI Plans.
 
          K.    Once the Final LI Plans are developed, Landlord shall advise
Tenant of the estimated cost of constructing the Landlord Improvements pursuant
to such Final LI Plans (the “Estimated LI Cost”). From time to time during the
course of construction of the Landlord Improvements, Tenant may request changes
to the Final LI Plans (each a “Tenant LI Change Order Request”, and collectively
the “Tenant LI Change Order Requests”). Any Tenant LI Change Order Request shall
be subject to the approval of Landlord, not to be unreasonably withheld. Within
five (5) business days after receipt of a Tenant LI Change Order Request,
Landlord shall notify Tenant in writing whether it is willing to approve the
subject Tenant LI Change Order Request and if Landlord is not willing to approve
such Request, such notice shall include Landlord’s reasons therefor. If Landlord
advises Tenant that it is willing to approve the subject Tenant LI Change Order
Request, Landlord’s notice shall include a memorandum setting forth the impact
on cost and schedule resulting from such Tenant LI Change Order Request (each a
“Tenant LI Change Order Memorandum”). Tenant shall, within five (5) business
days following Tenant’s receipt of a Tenant LI Change Order Memorandum, either
(i) execute and return the Tenant LI Change Memorandum, in which case the
project budget and construction schedule shall be deemed modified automatically
without further action from either party to take account of such Tenant LI
Change Order Request; or (ii) retract its Tenant LI Change Order Request.
Landlord shall provide Tenant with a statement summarizing all agreed-upon TI
Change Order Memoranda and their cumulative effect on the Estimated LI Cost and
the project schedule. If, after taking all agreed-upon Tenant LI Change
Memoranda into account, the cost to construct the Landlord Improvements will
exceed the Estimated LI Cost, the amount of such increase shall be deducted from
the amount of the “Allowance” (as defined below). If, after taking all
agreed-upon Tenant LI Change Memoranda into account, the cost to construct the
Landlord Improvements will be less than the Estimated LI Cost, the amount of
such decrease shall be added to the amount of the “Allowance” (as defined
below).A Tenant LI Change Order Request shall not become part of the Landlord
Improvements unless a written Tenant LI Change Order Memorandum is signed by
Landlord, Tenant, Architect and the Contractor approving the change. Once a
Tenant LI Change Order Memorandum has been signed by Landlord, Tenant, the
Contractor and Project Architect (and Ground Lessor approval of the change has
been obtained if required), the Final LI Plans are deemed modified by the signed
LI Tenant TI Change Order Memorandum.
 
          L.    Tenant shall have access to the Premises at reasonable times
during construction for the purpose of monitoring the construction work, and
Landlord and Tenant shall promptly inform each other in writing if either
discovers any defects in or other problems with Contractor's construction work.
Tenant shall comply with any rules and procedures adopted by the Contractor
regulating Landlord Improvements site visits.
 
          M.    Not less than five (5) business days prior to the anticipated
Substantial Completion of the Landlord Improvements (as defined in Section 4.B),
Landlord, Tenant, Contractor and Project Architect shall participate in a joint
inspection of the Landlord Improvements and identify those items, if any, that
are incomplete or do not conform to the Final LI Plans. At such inspection,
Landlord, Tenant, Contractor and Project Architect shall also develop a schedule
of “Punchlist Items”, which shall be those incomplete or nonconforming items the
non-completion or non-correction of which will not cause the Landlord
Improvements from being Substantially Complete (as defined in Section 4.B).
 
          N.    Possession of the Premises shall be delivered to Tenant on the
Commencement Date (see Basic Lease Data Section of this Lease for the manner in
which the Commencement Date is determined), notwithstanding that there may be
Punchlist Items to be completed.
 
          O.    Landlord shall cause the Contractor to complete any Punchlist
Items within 45 days after the Punchlist Items schedule is approved in writing
by Landlord and Tenant, except that Punchlist Items that cannot be completed
until the weather is appropriate (such as landscaping) shall be completed within
a reasonable period of time after the weather becomes suitable for completion of
such items. If requested by Landlord, Tenant shall participate in any
inspections made by Landlord to verify that Punchlist Items have been completed
and shall acknowledge in writing that such Punchlist Items have been completed.
 
          P.    Landlord hereby agrees to (i) warrant all work performed with
respect to the Landlord Improvements for a period of twenty-four (24) months
from the Substantial Completion of the Landlord Improvements (the “Warranty
Period”) and to correct all defects in such work (at Landlord’s sole cost and
expense) of which Landlord receives written notice from Tenant during the
Warranty Period; and (ii) to correct all defects and perform all repairs to the
portion of the Landlord Improvements during the Warranty Period, at Landlord’s
sole cost and expense. Landlord shall assign to Tenant all warranties (extended
or otherwise) that apply to any systems servicing the Landlord Improvements
which Tenant is responsible for maintaining under the terms of the Lease, or if
such warranties are non-assignable, Landlord shall enforce said warranties on
Tenant’s behalf. Landlord’s warranty obligations shall not apply to defects or
damages to any items subject to such warranties arising from or caused by
Tenant’s neglect or misuse or arising from or caused by Tenant’s failure to
comply with its obligations under this Lease.
 
          Q.    Landlord agrees to build and fund an entire arterial road from
University Blvd. to Hanley Road (the "Road Improvements"), at no cost to Tenant
in accordance with this Section 2.Q. Landlord guarantees that (i) Phase I of the
Road Improvements from University Blvd. to the MetroLink tracks with a
connection to Lauderdale Road will be completed by March 1, 2007; and (ii) Phase
II of the Road Improvements from the MetroLink tracks to Hanley Road will be
completed by December 31, 2007 subject to right-of-way acquisition delays;
provided, however, Landlord agrees to use diligent and good faith efforts to
avoid such delays. Said deadlines shall be subject to delays caused by Force
Majeure Events. Landlord’s inability to obtain public funding or reimbursement
for all or a portion of the cost of the Road Improvements shall not constitute a
Force Majeure Event. Landlord agrees that if a retaining wall is required along
the south boundary of the right-of-way for the Road Improvements east of the
MetroLink tracks, then the plans and specifications for any such wall shall be
subject to the prior written approval of Tenant. Tenant acknowledges that (i)
the Road Improvements are being constructed by Landlord in cooperation with
Ground Lessor and St. Louis County, and (ii) provided Tenant’s rights and
obligations under this Lease are not materially and adversely affected, this
Lease may need to be modified to accommodate the funding structure for the Road
Improvements, as more particularly provided in Section 50 hereof.
 
          R.    Landlord shall seek to configure the right-of-way for the Road
Improvements to allow for the placement of a monument sign at the intersection
of University Blvd. and University Place. To the extent permitted under the
Protective Covenants and applicable regulations, Tenant shall have the right, at
Tenant’s expense, to erect a monument sign at such location. For so long as
Tenant occupies more than fifty percent (50%) of the office space on the
Property, Tenant shall have the sole right to use such sign. If, and when,
Tenant occupies less than fifty percent (50%) of the office space on the
Property, Landlord shall have the right to offer space on the monument sign to
tenants at the Property occupying in excess of 50,000 square feet of space. In
such event, available space on the monument sign shall be assigned to tenants on
the Property on a proportionate basis allocated to the space occupied by such
tenants (and the cost of maintaining and repairing such sign shall be allocated
among Tenant and such other tenants on the same proportionate basis).
 
          S.    As part of the Landlord Improvements, the Building will be
outfitted with a standard, computerized proximity card reader system at all
exterior doors, which will be provided at Landlord’s expense. The Tenant will
have full access to the system to control ingress and egress to various portions
of the Building. Tenant shall be responsible for providing such security
staffing as it may desire.
 
3.    Tenant Improvements.
 
          A.    Landlord shall be responsible for installation of the Tenant
Improvements and will use Contractor for such purposes, at a cost to Tenant
equal to the cost of installing the Tenant Improvements plus an agreed upon
overhead and profit percentage of four and one-half percent (4.5%). Landlord
will not add on any supervisory fees. Tenant may apply the “Allowance” (as
defined in Section 3.C) against the cost of installing the Tenant Improvements.
Tenant shall reasonably cooperate with Landlord and Contractor in connection
with all aspects of planning and construction of the Tenant Improvements.
Without limiting the foregoing, the following provisions shall apply:
 
(i)    Landlord and Tenant shall work with the Project Architect, Contractor and
Ground Lessor (with respect to code compliance only) to develop a final set of
construction plans for the Tenant Improvements consistent with Tenant’s space
plan. Said construction plans once approved by Landlord, Tenant, the Project
Architect, Contractor and Ground Lessor (with respect to code compliance only)
shall be referred to as the "Final TI Plans”.
 
(ii)    Landlord, Tenant, the Project Architect and the Contractor shall
cooperate to obtain the issuance of a building permit from the Ground Lessor for
the Tenant Improvements as soon as possible. If the Ground Lessor requires any
changes to the Final TI Plans, Landlord, Tenant, the Contractor and the Project
Architect shall work together to promptly resolve any issues that may arise
concerning the changes requested by the Ground Lessor.
 
(iii)    Landlord shall cause the Contractor to make its books and records
pertaining to construction of the Tenant Improvements available for Tenant’s
review in the same manner as applicable to the Landlord Improvements.
 
(iv)    Landlord shall cause the Contractor to (aa) proceed diligently to
complete the Tenant Improvements in an efficient manner as it constructs the
Landlord Improvements, (bb) combine the construction schedule for the Tenant
Improvements with the construction schedule for the Landlord Improvements, and
to provide Landlord and Tenant with a copy of such combined schedule, and (cc)
keep Landlord and Tenant advised of any changes to the construction schedule.
 
(v)    During construction of the Tenant Improvements, Landlord or the
Contractor shall carry builder's risk insurance on the Tenant Improvements.
 
(vi)    Landlord shall cause the Contractor to construct the Tenant Improvements
in a good and workmanlike manner, in accordance with all applicable laws and in
substantial compliance with the Final TI Plans.
 
(vii)    From time to time during the course of construction of the Tenant
Improvements, Tenant may request changes to the Final TI Plans and
Specifications (each a “Tenant TI Change Order Request”, and collectively the
“Tenant TI Change Order Requests”). Any Tenant TI Change Order Request shall be
subject to the approval of Landlord, not to be unreasonably withheld. Within
five (5) business days after receipt of a Tenant TI Change Order Request,
Landlord shall notify Tenant in writing whether it is willing to approve the
subject Tenant TI Change Order Request and if Landlord is not willing to approve
such Request, such notice shall include Landlord’s reasons therefor. If Landlord
advises Tenant that it is willing to approve the subject Tenant TI Change Order
Request, Landlord’s notice shall include a memorandum setting forth the impact
on cost and schedule resulting from such Tenant TI Change Order Request (each a
“Tenant TI Change Order Memorandum”). Tenant shall, within five (5) business
days following Tenant’s receipt of a Tenant TI Change Order Memorandum, either
(i) execute and return the Tenant TI Change Memorandum, in which case the cost
of such TI Change Order Request shall be deemed approved and the construction
schedule shall be deemed modified automatically, all as set forth in the Tenant
TI Change Order Memorandum, without further action from either party to take
account of such Tenant TI Change Order Request; or (ii) retract its Tenant TI
Change Order Request. A Tenant LI Change Order Request shall not become part of
the Tenant Improvements unless a written Tenant TI Change Order Memorandum is
signed by Landlord, Tenant, Architect and the Contractor approving the change.
Once a Tenant TI Change Order Memorandum has been signed by Landlord, Tenant,
the Contractor and Project Architect (and Ground Lessor approval of the change
has been obtained if required), the Final TI Plans are deemed modified by the
signed TI Tenant TI Change Order Memorandum.
 
(viii)    Tenant shall have access to the Premises at reasonable times during
construction for the purpose of monitoring the construction of the Tenant
Improvements, and Landlord and Tenant shall promptly inform each other in
writing if either discovers any defects in or other problems with Contractor's
construction work related to the Tenant Improvements. Tenant shall comply with
any reasonable rules and procedures adopted by the Contractor regulating Tenant
Improvements site visits.
 
(ix)    The procedures applicable to the Landlord Improvements for determining
Substantial Completion, the development of a punchlist and completion of
Punchlist Items, shall also apply to the Tenant Improvements.
 
(x)    Landlord agrees to (i) warrant all work performed with respect to the
Tenant Improvements for a period of twenty-four (24) months from the Substantial
Completion of the Tenant Improvements (the “Warranty Period”) and to correct all
defects in such work (at Landlord’s sole cost and expense) of which Landlord
receives written notice from Tenant during the Warranty Period; and (ii) to
correct all defects and perform all repairs to the portion of the Landlord
Improvements during the Warranty Period, at Landlord’s sole cost and expense.
Landlord shall assign to Tenant all warranties (extended or otherwise) that
apply to any systems servicing the Tenant Improvements which Tenant is
responsible for maintaining under the terms of the Lease, or if such warranties
are non-assignable, Landlord shall enforce said warranties on Tenant’s behalf.
Landlord’s warranty obligations related to the Tenant Improvements shall not
apply to defects or damages to any items subject to such warranties arising from
or caused by Tenant’s neglect or misuse or arising from or caused by Tenant’s
failure to comply with its obligations under this Lease.
 
          C.    Landlord will provide a Tenant Improvement Allowance
("Allowance") of forty-one dollars ($41.00) per rentable square foot which
amount is included in the Base Rent and may be used at Tenant’s discretion for
any expense incurred by Tenant related to the Premises, including, but not
limited to, design, space planning, construction documents, construction,
computer flooring, moving expenses, telephone and data cabling, systems
furniture, kitchen equipment, high density filing systems, emergency generators,
supplemental HVAC equipment or other soft costs. Notwithstanding the foregoing,
Tenant acknowledges that the Allowance is subject to reduction pursuant to
Section 2.K. The Allowance shall be first applied toward payment of all costs
incurred by Landlord in connection with installation of the Tenant Improvements,
and any remaining balance shall be applied to reimburse Tenant for any Tenant
Improvement costs incurred by Tenant that have not been paid by Landlord. If the
cost of Landlord’s construction of the Tenant Improvements is less than the
amount of the Allowance, Landlord shall pay Tenant the difference within the
later of (i) thirty (30) days following the Substantial Completion Date, or (ii)
five (5) business days following the date Tenant provides Landlord with a
written breakdown of the expenses incurred by Tenant related to the Premises to
which Tenant will apply such Allowance payment. If the cost of Landlord’s
construction of the Tenant Improvements is greater than the amount of the
Allowance, Tenant shall pay Landlord the difference within the later of (i)
thirty (30) days following the Substantial Completion Date, or (ii) five (5)
business days following the date Landlord provides Tenant with a written
breakdown of the costs of installing the Tenant Improvements.
 
          D.    Landlord shall permit Tenant and its representatives access to
the Premises and the improvements prior to the Commencement Date to examine and
inspect same. Tenant will be able to enter the Building ninety (90) days prior
to the Commencement Date to prepare the Building for occupancy. Any early access
will be at no cost to the Tenant. Access to the Building shall only be granted
to installation companies that are compatible with Landlord’s union work force.
The parties acknowledge that Tenant will have to work concurrently with Landlord
to prepare the Premises for occupancy by the Commencement Date. Tenant and its
representatives shall use diligent good faith efforts to avoid interfering with
the work of Landlord and its contractors at the Premises. Tenant shall indemnify
Landlord from all losses caused by the actions or negligence of Tenant and/or
its representatives following such entry. Prior to entering upon the Premises,
Tenant shall provide Landlord with evidence of the insurance coverages required
to be maintained by Tenant under this Lease. The foregoing indemnity obligations
shall not apply to the activities of the Contractor in its performance of the
Tenant Improvements.
 
4.    Term. 
 
A.    The initial term of this Lease shall be for the Initial Lease Term as
described on the Basic Lease Data section, commencing on the Commencement Date
described on the Basic Lease Data section. The term of this Lease shall expire
at 11:59 p.m. on the day immediately prior to the ten year and six month
anniversary of the Commencement Date; provided that in the event the ten year
and six month anniversary of the Commencement Date falls on a date other than
the last day of a calendar month, then the initial Lease Term shall extend from
the Commencement Date through the last day of the calendar month during which
said ten year and six month anniversary of the Commencement Date occurs.
Notwithstanding the date set for the Commencement Date, the terms, provisions,
covenants and conditions of this Lease (except Tenant’s obligation to pay Rent
which shall not commence until the Commencement Date) shall apply and be binding
upon Landlord and Tenant from and after the date hereof. For purposes of this
Lease, the term “Lease Term” shall mean the Initial Lease Term, plus any
extensions of such Initial Lease Term pursuant to this Lease.
 
B.    The term “Substantial Completion” or “Substantially Complete” means that
(i) the Landlord Improvements and Tenant Improvements are complete in all
material respects in accordance with the Final LI Plans and the Final TI Plans
(with only such changes as were approved by Tenant in writing); (ii) approval of
occupancy has been issued by Ground Lessor; (iii) the Project Architect and the
Contractor have each executed and delivered to Tenant a Certificate of
Substantial Completion with respect to the Landlord Improvements and the Tenant
Improvements; (iv) the Landlord Improvements and Tenant Improvements are
available for Tenant’s uninterrupted use and operation for the permitted use
with all plumbing systems, electrical systems, heating, ventilating and air
conditioning systems and equipment in good working order such that there would
be no material interference with Tenant’s use and occupancy of the Landlord
Improvements and Tenant Improvements caused by any incomplete work of Landlord
required hereunder; and (v) the roadway from University Blvd. to Lauderdale Road
has been completed substantially in accordance with all design and construction
requirements of St. Louis County for public dedication of the said road,
together with a temporary through connection to Hanley Road via Lauderdale Road
and Geiger Road. Landlord covenants and agrees that the remaining portion of
road from Lauderdale Road to Hanley Road shall be brought to County standards as
soon as possible after acquisition of the right-of-way for same. The date on
which the Landlord Improvements and Tenant Improvements are Substantially
Complete pursuant to the foregoing is referred to as the "Substantial Completion
Date". Notwithstanding the foregoing, as provided in Section 55 hereof, it is
possible that Landlord may be delayed in completing a certain parking area
and/or a certain parking facility serving the Building, and the non completion
of such parking area and/or parking facility shall not be considered in
determining whether the Landlord Improvements are Substantially Complete.
 
C.    If Substantial Completion has not been achieved by the Scheduled Date,
then the Commencement Date and expiration date of the Lease shall be adjusted by
the length of any such delay and Tenant shall be entitled to the following
remedies, provided, however, that any delays caused by a “Tenant Delay” (defined
below) or a “Force Majeure Event” (defined below), shall be excused:
 
(i)    Tenant will receive two (2) days free rent for every calendar day from
the Scheduled Date until Substantial Completion is achieved (“Additional Free
Rent”);
 


(ii)    If Substantial Completion has not occurred by the date that is ninety
(90) days after the Scheduled Date, Tenant shall have the right to assume
control over construction of the Landlord Improvements and the Tenant
Improvements, upon thirty (30) days prior written notice to Landlord (the
“Assumption Notice”); provided, that if the Project Architect certifies that
Substantial Completion is possible within (90) days following the date the
Assumption Notice is delivered to Landlord, and  Landlord provides reasonable
evidence of its ability to achieve Substantial Completion within such 90-day
period, then Tenant’s right of assumption shall not be exercisable unless
Substantial Completion has not occurred by the end of such 90-day period. In the
event that Tenant elects to assume control over construction of the Landlord
Improvements and the Tenant Improvements pursuant to this Section 4.E(ii),
Tenant shall diligently and in good faith pursue Substantial Completion. The
assumption by Tenant of control over construction of the Landlord Improvements
and the Tenant Improvements shall not stop liquidated damages (i.e., the
Additional Free Rent) from continuing to accrue until Substantial Completion has
been achieved nor shall it relieve Landlord of any liability for such liquidated
damages; provided, however, that Tenant fulfills its obligation to proceed
diligently and in good faith in pursuing Substantial Completion; and
 
(iii)    If Substantial Completion has not been achieved by the date that is one
hundred twenty (120) days after the Scheduled Date, and Tenant has not
previously assumed control over construction, then Tenant shall have the right
to terminate the Lease upon written notice to Landlord (“Termination Notice”).
Notwithstanding the foregoing, if within three (3) business days after receipt
of a Termination Notice, this Lease shall not terminate and the parties’ rights
and obligations hereunder shall remain in full force and effect if Landlord
provides written notice to Tenant in which Landlord agrees to pay Tenant all
holdover rent and other amounts payable by Tenant over and above the base rent
and additional rent payable by Tenant as of the expiration date under the
lease(s) for its current locations intended to be vacated upon completion of the
Premises (which payment shall be in addition to the Additional Free Rent). If
Landlord agrees to pay Tenant’s holdover rent and other amounts pursuant to the
immediately preceding sentence, then upon the request of Tenant, Landlord shall
agree to amend this Lease or provide or written assurances reasonably
satisfactory to Tenant confirming the foregoing obligations of Landlord.
 
D.    As used herein, the term “Tenant Delay” shall mean any delay in the
completion of the Landlord Improvements or Tenant Improvements caused by Tenant,
including, without limitation, (i) Tenant's failure to meet any time deadlines
specified in this Lease or to timely respond to any submittal or request
requiring Tenant’s approval; (ii) change orders, but only to the extent any
resulting delay is agreed upon by Landlord and Tenant and documented in writing
pursuant to Sections 2.K or 3.A; and (iii) Tenant’s requirements for special
work or materials, finishes or installations that are not readily available to
Landlord and which are delivered at a time that causes a delay (Landlord will
endeavor to identify any such items described in the Outline Plans and
Specifications).
 
E.    Landlord and Tenant acknowledge that to ensure that the Scheduled Date is
achievable, the following critical milestones need to be reached by the
respective dates provided below:
 
        (i)    Plans and specifications for the Building and the other Landlord
Improvements need to be sufficiently completed by October 24, 2005 to a point
that allows Landlord to commence site work by November 1, 2005;
 
        (ii)    The Final LI Plans, consistent with the Outline Plans and
Specifications described on Exhibit C, need to be substantially completed and
approved by Landlord (such consent not to be unreasonably withheld, delayed or
conditioned) and Ground Lessor (with respect to code compliance only) on or
before December 31, 2005;
 
       (iii)    All required permits from governmental agencies and utilities
having jurisdiction over the Premises (including, but not limited to, the
Metropolitan Sewer District of St. Louis and the applicable fire protection
district) required for construction of the Landlord Improvements shall be
obtained prior to January 31, 2006 (it being acknowledged that Landlord shall
have primary responsibility for obtaining such permits);
 
       (iv)    Tenant’s interior finish plan needs to be completed by Tenant and
the Project Architect by February 15, 2006, and approved by Landlord (such
consent not to be unreasonably withheld, delayed or conditioned); and
 
        (v)    All required permits from governmental agencies and utilities
having jurisdiction over the Premises (including, but not limited to, the
Metropolitan Sewer District of St. Louis and the applicable fire protection
district) required for construction of the Tenant Improvements shall be obtained
prior to April 1, 2006 (it being acknowledged that Landlord shall have primary
responsibility for obtaining such permits).
 
Landlord and Tenant shall proceed diligently and in good faith to attempt to
complete the aforesaid matters by the above milestone dates, with each party
responding promptly with comments, changes and feedback. In addition, Landlord
and Tenant shall proceed diligently and in good faith in working with the
Project Architect in developing and agreeing upon the Final LI Plans and the
Final TI Plans. In the event that any of the aforesaid matters have not been
completed by the applicable milestone date, despite the parties’ diligent and
good faith efforts, the Scheduled Date, Commencement Date and expiration date of
the Lease shall be extended by the number of days the applicable milestone date
has been delayed. The Scheduled Date shall also be extended by the number of
days that construction of Landlord Improvements or Tenant Improvements is
delayed by Force Majeure Events as defined in Section 29. Notwithstanding the
foregoing, in the event of such delay, Landlord and Tenant shall cooperate with
one another to accelerate the project schedule, to the extent practicable, to
make up for lost time.
 
5.    Rent Commencement and Base Rent.
 
A.    Tenant's obligation to pay Rent (as hereinafter defined) under this Lease
shall commence and accrue upon the Commencement Date, except that Landlord
agrees that the first $2,123,000.00 in Base Rent due shall be abated. All Rent
shall be paid to Landlord at the address set forth for payment of Rent in the
Basic Lease Data Section of this Lease, subject to Landlord's right to change
such address from time to time by notice to Tenant.
 
B.    The annual base rent (hereinafter referred to as the "Base Rent") payable
for each Lease Year (as hereinafter defined) shall be paid in monthly
installments in the amount(s) determined per Exhibit B and set forth in the
Lease Memorandum, in advance and without any set off or deduction (except as
otherwise provided in Section 45), beginning on the Commencement Date, and
continuing on the first day of each calendar month during this Lease Term. Base
Rent shall be prorated for any partial calendar month that Tenant leases the
Premises.
 
C.    As used herein, the term "Rent" shall mean and refer both to the Base Rent
provided hereunder and Additional Rent. The term "Additional Rent" shall mean
any and all payments to be made by Tenant under this Lease, other than Base
Rent, including but not limited to Tenant's share of Taxes (as described in
Section 6), Tenant's share of the cost of the Tenant Improvements (if owed to
Landlord), interest, late charges, attorney's fees and any amounts or costs
expended or incurred by Landlord in curing or by reason of any default of
Tenant. Additional Rent shall be deemed for the purpose of securing the
collection thereof to be additional rent hereunder, whether or not the same be
designated as such, and shall be due and payable at the time provided in this
Lease, and if no such time is provided it shall nevertheless be collectible as
additional rent on demand or together with the next succeeding installment of
Base Rent, whichever shall first occur; and Landlord shall have the same rights
and remedies upon Tenant's failure to pay the same as for the non-payment of the
Base Rent.
 
D.    As used herein, the term "Lease Year" shall mean and refer to the periods
of twelve (12) consecutive calendar months commencing on the Commencement Date
(provided that if the Commencement Date falls on a date other than the first day
of a calendar month, then the first Lease Year shall consist of the partial
calendar month in which the Commencement Date occurs plus the 12 full calendar
months thereafter), and the remaining Lease Years shall be the successive
periods of 12 full calendar months following the expiration of the first Lease
Year, and continuing until the expiration or termination of this Lease Term.
Notwithstanding the foregoing, the 11th Lease Year shall mean the 6-month period
extending from the 1st day following the expiration of the 10th Lease Year
through the date that is the last day of the 6th full calendar month thereafter.
 
E.    If Tenant shall fail to pay to Landlord any Rent or other charge due
Landlord hereunder on the due date thereof, and such failure continues for two
(2) business days following Landlord’s notice to Tenant of such failure, Tenant
shall be assessed a late fee in an amount equal to five percent (5%) of the
delinquent amount owed Landlord. Notwithstanding the foregoing, Landlord shall
not be required to provide such written notice on more than two (2) occasions
during any consecutive twelve (12) month period. The late charge is a one time
charge that can be added by the Landlord to each applicable payment and is
intended to compensate Landlord for the extra time and trouble it incurs in
dealing with late payments. Pursuant to Section 15.E of the Lease, the Landlord
may charge interest on late payments, in addition to charging a late fee on such
late payments (such interest compensates Landlord for money that Landlord could
have earned on Tenant's payment if Tenant's payment had been paid when it was
due).
 
6.    Taxes.


A.    As provided in further detail in Section 50 hereof, in connection with
Landlord’s commitment under this Lease to construct the Road Improvements,
Landlord intends to seek municipal financing benefits under the Missouri
Transportation Development District Act (“TDD”) and/or other economic
development programs to assist Landlord and St. Louis County in the funding of
the Road Improvements. Tenant agrees to cooperate with Landlord’s efforts to
obtain such benefits, subject to the provisions of Section 50. As part of
Landlord’s efforts to obtain such benefits, and as part of Tenant’s cooperation
obligations in this Section A and in Section 50, Landlord and Tenant agree to
the provisions of Sections 6.B through 6.J below.
 
B.    For the tax years 2007 through 2016, Tenant shall pay to Landlord, as
additional rent, fifty percent (50%) of the real and personal property Taxes
(defined below) that would otherwise be payable to each taxing jurisdiction had
the Premises and Tenant’s personal property in the Premises not otherwise been
exempt from taxation using as the basis for such calculation either the assessed
value of the Premises as determined by the St. Louis County Tax Assessor
(“Assessor”) (subject to Tenant’s right to appeal such assessment) or the
assessed value as determined by the appraisal procedure set forth in
subparagraph F below. All such amounts attributable to personal property taxes
shall be timely paid by Landlord to the St. Louis County Collector of Revenue as
a payment in lieu of taxes (“PILOT”) for distribution to the taxing
jurisdictions in the same manner and in the same proportion as taxes on the
Tenant’s personal property in the Premises would have been distributed in each
year had the Premises not been exempt from taxation.
 
C.    For tax years 2017 and beyond, Tenant shall pay to Landlord, as additional
rent, one hundred percent (100%) of the real and personal property Taxes that
would otherwise be payable to each taxing jurisdiction had the Premises not
otherwise been exempt from taxation using as the basis for such calculation
either the assessed value of the Premises as determined by the Assessor (subject
to Tenant’s right to appeal such assessment) or the assessed value as determined
by the appraisal procedure set forth in subparagraph F below. At least fifty
percent (50%) of all such amounts attributable to personal property taxes shall
be timely paid by Landlord to the St. Louis County Collector of Revenue as a
PILOT for distribution to the taxing jurisdictions in the same manner and in the
same proportion as taxes on Tenant’s personal property in the Premises would
have been distributed in each year had the Premises not been exempt from
taxation.
 
D.    Landlord shall apply the above additional rent payments attributable to
real property taxes to TDD assessments or similar assessments against the
Premises. If the Premises is subject to TDD assessments or similar assessments
over and above such additional rent payments, Landlord shall pay such excess
amounts without reimbursement from Tenant.
 
E.    Commencing in tax year 2007 and continuing in all subsequent years until
the Ground Lease is terminated, Landlord shall obtain from the St. Louis County
Assessor, as soon as reasonably available, (i) a list of each taxing
jurisdiction within whose boundaries the Property is situated and the current
tax levy of each such taxing jurisdiction; and (ii) the Assessor’s most recent
assessed valuation of the real and personal property comprising the Premises in
accordance with Article X, Section 4(b) of the Missouri Constitution and Section
137.115, RSMo, as amended. Landlord shall notify Tenant of such assessed
valuation in writing promptly following Landlord’s receipt thereof, and shall
provide copies of any supporting documentation provided by the Assessor to
Landlord relating to such valuation.
 
F.    If Tenant does not agree with the assessed valuation for any particular
year, as determined by the Assessor and provided to Tenant pursuant to
subparagraph D above, and so notifies Landlord in writing by the deadline for
appealing such valuation, Tenant, at Tenant's expense, may appeal such
assessment to the County Board of Equalization and the State Tax Commission, as
applicable, in the manner provided under Missouri law, and Landlord agrees to
lend Tenant all reasonable cooperation in connection with said contest. Pending
resolution of the contest, Tenant shall have the right to make payments in
respect of Taxes or increases challenged by Tenant “under protest”. If the term
of this Lease terminates during any time such a contest is pending and,
thereafter, such contest results in a refund, then Tenant shall be entitled to
receive the amount of any such refund to the extent it relates to the periods
preceding such termination of the term of this Lease.
 
G.    If (i) the Board of Equalization or the State Tax Commission determines
that, because the Premises is exempt from ad valorem taxation, they do not have
jurisdiction to hear Tenant’s appeal pursuant to Section 6.F above, or (ii) for
any reason the Assessor has not made available an assessed valuation for the
Premises not later than ten (10) business days prior to the deadline for
appealing valuations in St. Louis County, the following procedures shall apply:
 
(1)    In each reassessment year, Landlord and Tenant shall meet in an effort to
negotiate in good faith the assessed valuation of the Premises for the current
and following tax years it being the intent of the parties to reassess the
Premises on the same timeframe as reassessments are performed in St. Louis
County which at the present time occurs in each odd-numbered year.
 
(2)    If Landlord and Tenant have not agreed upon the assessed valuation of the
Premises by July 1 of any calendar year, then Landlord and Tenant shall attempt
to agree on a single appraiser to determine the assessed value of the Premises.
If Landlord and Tenant have not been able to agree on a single appraiser by July
1, then Landlord and Tenant shall each, by July 15, appoint an appraiser
licensed by the State of Missouri to perform real estate appraisals (each of
whom shall also be a member of the Appraisal Institute carrying the designation
of “M.A.I.”), and, if the personal property assessment is challenged, a
qualified equipment appraiser. Each party shall notify the other party in
writing of the appraiser(s) appointed pursuant to this subparagraph. If either
party fails to appoint an appraiser by the date specified, the remaining
appraiser(s) shall carry out the duties imposed upon them pursuant to this
subparagraph.
 
(3)    The appraisers shall, by September 1, examine the Premises and each
render an opinion in writing to each party regarding the assessed valuation of
the Premises, using the same methodology and taking into account all factors
considered by the Assessor of St. Louis County in his assessment of the same
class of property during the applicable tax year.
 
(4)    If the appraisals of the Premises prepared by the appointed appraisers
are within ten percent (10%) of the lower appraisal, then the assessed value of
the Premises shall be the average of the two appraisals. If the appraisals of
the Premises prepared by the appraisers are not within ten percent (10%) of the
lower appraisal, and if the appraisers cannot agree as to the assessed valuation
of the Premises by September 1, then they collectively shall appoint a licensed
real estate appraiser and an additional qualified equipment appraiser if the
personal property assessment is challenged. The appraisers shall notify each
party of their appointment(s) by October 1. The appraiser(s) appointed under
this paragraph shall, by December 1, render an opinion in writing to each party
regarding the assessed valuation of the respective real or personal property
portion of the Premises. If such appraisers cannot agree on an assessed
valuation, and if the reason for the appointment of the appraisers is that the
Assessor has not made available an assessed valuation for the Premises for the
year in question, then the third appraiser appointed shall unilaterally render
such an opinion by December 10.
 
(5)    Landlord and Tenant shall pay the fees and expenses of appraiser(s)
appointed by them pursuant to Section 6.G(2) and shall each pay fifty percent
(50%) of the fees of the appraiser appointed pursuant to Section 6.G(4) incurred
by such appraisers in carrying out their duties under the Ground Lease.
 
H.    Each party agrees to cooperate in all respects to enable the appraisers to
undertake the duties specified herein within the dates specified. Nevertheless,
if the appraisers appointed pursuant to Section 6.G above have not determined an
assessed valuation by the dates specified therein, and if the reason for the
appointment of the appraisers is the Board of Equalization or the State Tax
Commission determined that they do not have jurisdiction to hear Tenant’s appeal
as provided above, then the valuation of the Premises determined by the Assessor
pursuant to Section 6.E above shall be the assessed valuation for such year.
However, if the reason for the appointment of the appraisers is that the
Assessor has not made available an assessed valuation for the Premises for the
year in question, then the opinion of the third appraiser rendered pursuant to
Section 6.E(4) shall govern for purposes of the payment required pursuant to
Section 6.A above.
 
I.    “Taxes" (as such term is used herein) shall include, without limitation,
any tax, assessment or similar governmental charge imposed against the Property
(including any tax or special assessment assessed against Landlord's leasehold
estate under the Ground Lease, and any tax or special assessment that Landlord
is obligated to pay pursuant to the terms of the Ground Lease). Taxes, as herein
contemplated, are predicated on the present system of taxation in the State of
Missouri. Therefore, if due to a future change in the method of taxation, any
rent, franchise, use, profit or other tax shall be levied against Landlord in
lieu of any charge which would otherwise constitute a Tax, such rent, franchise,
use, profit or other tax shall be deemed to be a Tax for the purposes herein. In
the event Landlord is assessed with a Tax which Landlord, in its sole
discretion, deems excessive, Landlord may (but is not obligated to) challenge
said Tax or may defer compliance therewith to the extent legally permitted.
“Taxes” (as used herein) shall also include any tax, assessment or similar
charge assessed by the Assessor against Tenant’s personal property situated in
the Premises. Notwithstanding the foregoing, Taxes shall not include income or
other taxes measured or determined based upon Landlord's income, or on income
derived from mortgages or deeds of trust encumbering the Premises, or on any
gain realized by Landlord in connection with the sale of the Premises (except to
the extent the same may be assessed or levied in substitution for ad valorem
real estate taxes).
 
J.    Tenant's share of Taxes shall be payable to Landlord in monthly
installments, in advance, due on the first of each month, in an amount
reasonably estimated from time to time by Landlord. Not later than ninety (90)
days following the end of each calendar year, Landlord shall deliver a statement
to Tenant setting forth Tenant's actual obligation for Taxes for the preceding
calendar year, and the total amount of monthly payments paid by Tenant to
Landlord. In determining Tenant’s obligation for Taxes for the preceding
calendar year, the assessed value as determined by the Assessor, or the
appraised value determined in accordance with Section 6.G, shall be
determinative as to the amount of Taxes due and payable. In the event Tenant's
actual obligation exceeds Tenant's payments, Tenant shall pay the difference to
Landlord on the date which is the later of: (i) ten (10) days after receipt of
Landlord's statement, or (ii) with the next installment(s) of Additional Rent
due under this Lease after receipt of Landlord's statement. Conversely, in the
event Tenant's total payments exceed Tenant's actual obligation, Landlord shall
credit the overpayment against the next installment(s) of Rent due under this
Lease. Tenant shall have sixty (60) days from receipt of Landlord’s statement
within which to accept or contest said Landlord’s statement. Absent written
notice from Tenant to Landlord within such 60-day period, Landlord’s statement
shall be deemed accepted by Tenant and the amount shown thereon shall be paid or
credited by Landlord to Tenant or paid to Landlord by Tenant, as the case may
be. If Tenant makes any objection(s) to Landlord’s said statement as aforesaid,
Landlord or Tenant, as the case may be, shall pay all non-disputed sums to the
other in the manner set forth above, and Landlord and Tenant promptly commence
good faith negotiations to resolve any remaining differences between them.
 
K.    Notwithstanding the foregoing provisions of this Section 6, Tenant
acknowledges that Landlord and Ground Lessor contemplate establishing an escrow
administered by a third party escrowee to receive and apply the additional rent
payments made by Tenant pursuant to this Section 6. Landlord and Ground Lessor
may jointly notify Tenant in writing that such an escrow has been established,
in which event such notice shall be accompanied by a copy of the escrow
agreement governing such escrow. Such escrow agreement, and any amendments
thereto, shall be subject to the review and approval of Tenant, not to be
unreasonably withheld, conditioned or delayed. In no event shall the terms of
any such escrow agreement materially expand Tenant’s obligations or diminish
Tenant’s rights under this Section 6. Following Tenant’s receipt of a notice of
the establishment of such an escrow and Tenant’s approval of the escrow
agreement governing such escrow (all pursuant to the foregoing provisions of
this Section 6.K), Tenant agrees to make the payments required under this
Section 6 to the third party escrowee designated by Landlord and Ground Lessor
in such notice. If such escrow is established and the additional rent payments
under this Section 6 are made to such escrow pursuant to this Section 6.K,
Landlord and Tenant agree that neither of them may thereafter change the manner
in which Tenant’s additional rent payments under this Section 6 are made, except
pursuant to a written agreement executed by Landlord and Ground Lessor and
reasonably acceptable to Tenant.
 
7.  Common Areas.     So long as Tenant is leasing all of the space in the
Building, Tenant shall have the exclusive right to use the entire Premises,
subject to the provisions of this Lease and subject to the rights of access of
Landlord under this Lease. If, however, Tenant exercises any of its “give back
rights” under this Lease, then Landlord shall have the right to reasonably
designate “Common Areas”, which shall mean all areas, space, facilities,
equipment and signs made available by Landlord in the Building or on the
Property for the common and joint use and benefit of Tenant and other tenants
and permittees of Landlord, and their respective employees, agents, subtenants,
concessionaires, licensees, customers, and other invitees, and may include the
sidewalks, parking areas, driveways, yard area, landscaped areas, lobbies,
restrooms, stairs, ramps, elevators, exits and/or service corridors, to the
extent not contained within any area exclusively appropriated for the use of any
occupant. If Common Areas are designated by Landlord, then Landlord also
reserves the right to impose reasonable rules and regulations relating to use of
the Common Areas; to construct, maintain and operate lighting and other
facilities, equipment and signs on all of the Common Areas; and to close
temporarily all or any portion of the Common Areas for the purpose of making
repairs or changes thereto. If Common Areas are designated by Landlord, Tenant
is hereby given a license (in common with all others to whom Landlord has or may
hereafter grant rights) to use, during the Lease Term, the Common Areas as they
may now or at any time during the Lease Term exist; provided, however, that if
the size, location or arrangement of such Common Areas or the type of facilities
at any time forming a part thereof are changed or diminished, Landlord shall not
be subject to any liability therefor, nor shall Tenant be entitled to any
compensa-tion or diminution or abatement of Rent therefor, nor shall such change
or diminution of such areas be deemed a constructive or actual eviction.
 
8.    Landlord's Repairs and Services.    Throughout the Term, Landlord shall be
responsible for providing the following services at Landlord’s sole cost and
expense which expenses shall not be included in the calculation of Additional
Rent hereunder: all exterior building repairs (including sub-surface water
penetration), maintenance and replacement of roof, roofing systems, exterior
walls, windows, structural members, footings and foundations, floors, gutters
and downspouts, trunk utility lines (until accepted for dedication by applicable
utility companies), sidewalks and curbs and parking facilities (excepting any
damage caused by the negligence or willful misconduct of Tenant or Tenant's
employees, agents or invitees). If Tenant observes a need for any repairs or
maintenance required to be performed by Landlord under this Lease, it shall
promptly notify Landlord. In the event that Tenant gives back space to Landlord
pursuant to Section 40, Landlord may have additional responsibilities to provide
services as described in Sections 40 and 51.
 
9.    Services and Utilities.    Subject to Section 9.E below, throughout the
Term, Tenant shall be responsible for providing the following items at its sole
cost and expense:
 
A.    Landscaping, snow removal, trash pick up and collection, and any other
outside maintenance not included by the Landlord.
 
B.    Janitorial.
 
C.    Utilities, including HVAC and utility services used by Tenant at the
Premises, such as electricity, gas, water and sewer. Tenant shall contract
directly with the utility companies for all utility services it requires, and
Landlord shall install separate meters for the Premises to measure Tenant's
usage of such services. Except to the extent utility interruptions occur as a
result of the negligence or willful misconduct of Landlord, Landlord shall not
be liable for the quality, quantity, failure or interruption of utility services
to the Premises, nor shall any interruption in utility services affect Tenant's
obligations to pay Rent hereunder. In the event a utility interruption occurs
due to Landlord’s negligence or willful misconduct, and as a result thereof, the
Premises becomes untenantable (meaning that Tenant is unable to use the Premises
in the normal course of its business) for more than three (3) consecutive
business days after receipt of notice (which may be verbal if communicated to
Landlord's property manager for the Building) from Tenant, Base Rent shall abate
on a per diem basis for each day after such three (3) business day period during
which the Premises remains untenantable.
 
D.    Interior maintenance including inside surfaces, ceilings, doors, and
lighting, mechanical, electrical and plumbing systems.
 
E.    In the event that Tenant gives back space to Landlord pursuant to Section
40, there may be modifications to this Section made pursuant to a written
amendment to this Lease signed by Landlord and Tenant as required by Section 40.
 
F.    Tenant shall have access to the Premises on a twenty-four (24) hours per
day, seven (7) days per week basis.
 
10.    Insurance.
 
A.    Throughout the Term, Landlord will maintain (a) a so called "all-risk"
property insurance policy covering the Property (at its full replacement cost)
including such other charges deemed necessary by the Landlord, but excluding
Tenant's personal property, with a deductible which will not exceed $250,000 and
(b) commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees,
with minimum limits of $2,500,000 per occurrence and $2,500,000 general
aggregate and (c) rent loss insurance, with limits that are required by any
lender(s) of Landlord, or as are otherwise reasonably determined by Landlord
(collectively, “Landlord’s Policies”). All Landlord's Policies will (a) be
issued by an insurance company with a Best rating of A-:VIII or better and
otherwise reasonably acceptable to Tenant and will be licensed to do business in
the state where the Premises is located; (b) provide that said insurance will
not be canceled or materially modified unless 30 days' prior written notice will
have been given to Tenant and (c) otherwise be in such form, and include such
coverage’s, as Tenant may reasonably require. Landlord will provide Certificates
of Insurance, in a form reasonably acceptable to Tenant, evidencing said
Landlord's Policies, to Tenant upon commencement of the Lease and renewals
thereof will be delivered at least 10 days prior to the expiration of each
Policy.
 
B.    Tenant will purchase, at its own expense, and keep in force at all times
during this Lease (a) "all-risk" property insurance policy covering Tenant's
personal property and all tenant improvements, at its full replacement cost,
with a deductible that will not exceed $250,000 and (b) commercial general
liability insurance, including personal injury and property damage, in the
amount of not less than $2,500,000 per occurrence and $2,500,000 general
aggregate, and (c) comprehensive automobile liability insurance covering Tenant
against any losses arising out of liability for personal injuries or deaths of
persons and property damage occurring in or about the Premises or Property in
the amount of not less than $1,000,000, combined single limit (collectively,
“Tenant's Policies”). The Tenant's Policies will name Landlord, Landlord's
property manager, Landlord's lender and any party holding an interest to which
this Lease may be subordinated as additional insureds. All Tenant's Policies
will (a) be issued by an insurance company with a Best rating of A-:VIII or
better and otherwise reasonably acceptable to Landlord and will be licensed to
do business in the state where the Premises is located; (b) provide that said
insurance will not be canceled or materially modified unless 30 days' prior
written notice will have been given to Landlord and (c) otherwise be in such
form, and include such coverage’s, as Landlord may reasonably require. Tenant
will provide Certificates of Insurance, in a form reasonably acceptable to
Landlord, evidencing said Tenant's Policies, to Landlord upon commencement of
the Lease and renewals thereof will be delivered prior to the expiration of each
Policy.
 
C.    Both Landlord and Tenant will purchase and maintain, throughout the Term,
workers' compensation insurance per the applicable state statutes covering all
its employees.
 
D.    To the extent permitted by law, and without affecting the coverage
provided by insurance required to be maintained hereunder, Landlord and Tenant
each waive any right to recover against the other, and any right to recover
against the property manager for the Property, or against the officers,
directors, shareholders, partners, joint venturers, employees, agents, managers,
clients or business visitors of either party for (a) damages to property, (b)
damages to all or any portion of either or both of the Premises and the
Property, (c) claims arising by reason of the foregoing, to the extent such
damages and claims are insured against, or required to be insured against, by
Landlord or Tenant under this Lease or (d) claims paid by Landlord or Tenant's
workers' compensation carrier. This provision is intended to waive, fully and
for the benefit of each party, any rights and/or claims which might give rise to
a right of subrogation by any insurance carrier. The coverage obtained by each
party pursuant to this Lease will include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this section.
 
E.    In the event Tenant's use of the Premises shall result in an increase in
Landlord's insurance premiums, Tenant shall pay to Landlord within fifteen (15)
days after demand, as Additional Rent, an amount equal to such increase in
insurance, provided this Section 10.E shall not be applicable so long as Tenant
is only using the Premises for general office use.
 
11.    Damage or Destruction.
 
A.    If at any time prior to the Commencement Date, the Premises are damaged or
destroyed by casualty Landlord shall give Tenant written notice ("Landlord's
Pre-Commencement Repair Notice") within thirty (30) days after the damage occurs
advising Tenant whether or not, in Landlord's reasonable opinion, the damages
from such casualty will delay the Substantial Completion Date by more than one
hundred eighty (180) days beyond the then-current scheduled Substantial
Completion Date. If Landlord’s Pre-Commencement Repair Notice states that in
Landlord's reasonable opinion, the damages from such casualty will so delay the
then-current scheduled Substantial Completion Date, then (i) Landlord may
terminate this Lease, provided Landlord notifies Tenant of such termination
within the same 30-day period that Landlord’s Pre-Commencement Repair Notice is
to be given, and (ii) if Landlord has not elected to so terminate this Lease,
Tenant may terminate this Lease by giving Landlord written notice thereof within
thirty (30) days following the its receipt of Landlord’s Pre-Commencement Repair
Notice. If at any time after the Commencement Date, the Premises are damaged or
destroyed by casualty Landlord shall give Tenant written notice ("Landlord's
Post-Commencement Repair Notice") within thirty (30) days after the damage
occurs advising Tenant whether or not, in Landlord's reasonable opinion, the
damages from such casualty can be repaired within one hundred eighty (180) days
from the date of said casualty. If Landlord’s Post-Commencement Repair Notice
states that in Landlord's reasonable opinion, the damages from such casualty
cannot be repaired within such 180-day period, then (i) Landlord may terminate
this Lease, provided Landlord notifies Tenant of such termination within the
same 30-day period that Landlord’s Post-Commencement Repair Notice is to be
given, and (ii) if Landlord has not elected to so terminate this Lease, Tenant
may terminate this Lease by giving Landlord written notice thereof within thirty
(30) days following the its receipt of Landlord’s Post-Commencement Repair
Notice.
 
B.    In the event that a casualty occurring after the Commencement Date renders
the Premises untenantable or prevents access to the Premises for any period, the
Rent due for such period shall be abated; and in the event only a portion of the
Premises is rendered untenantable and access to the Premises is not prevented,
Tenant's Rent shall be equitably abated in proportion to that portion of the
Premises which is rendered untenantable, provided that no abatement shall be
allowed pursuant to this sentence unless the conditions making the Premises
fully or partially untenantable exist for at least three (3) consecutive
business days. Abatement shall continue until Landlord has substantially
completed its repair and restoration obligations pursuant to Section 11.D or
Section 11.E below, whichever is applicable.
 
C.    If this Lease is not terminated by either party due to a pre-Commencement
Date casualty pursuant to the terms of Subsection A above, this Lease shall
remain in full force and effect, and Landlord shall proceed with all due
diligence to repair, restore and/or rebuild and complete the Landlord
Improvements and the Tenant Improvements. Notwithstanding the foregoing, if
Landlord does not substantially complete such obligations under this Section
11.C (“Landlord’s Section 11.C Restoration Obligations”) within one hundred
eighty (180) days beyond the date that was the scheduled Substantial Completion
Date on the date of the casualty, plus any additional days that such
construction is delayed due to force majeure (as defined in Section 29), Tenant
shall have the right to assume control over Landlord’s Section 11.C Restoration
Obligations, upon thirty (30) days prior written notice to Landlord. In the
event that Tenant elects to assume control over Landlord’s Section 11.C
Restoration Obligations, (i) Tenant shall diligently and in good faith pursue
substantial completion of Landlord’s Section 11.C Restoration Obligations, (ii)
all insurance proceeds for such restoration shall be made available to Tenant
for such purpose, and (iii) Landlord shall be liable for all costs reasonably
incurred by Tenant (over and above available insurance proceeds) in undertaking
such restoration.
 
D.    If this Lease is not terminated by either party due to a post-Commencement
Date casualty pursuant to the terms of Subsection A above, this Lease shall
remain in full force and effect, and Landlord shall proceed with all due
diligence to repair and restore the Premises (except as otherwise provided in
this Lease) substantially to the condition thereof immediately prior to such
damage or destruction (exclusive of the Tenant Improvements and other tenant
improvements made by Tenant, Tenant's trade fixtures, equipment, decorations,
signs, inventory and contents), subject to the terms, conditions, requirements
and provisions hereinafter set forth in this Section 11. Tenant shall be solely
responsible for restoring the Tenant Improvements and other leasehold
improvements made by Tenant. Notwithstanding the foregoing, if Landlord does not
substantially complete its restoration obligations under this Section 11.D
(“Landlord’s Section 11.D Restoration Obligations”) within two hundred forty
(240) days from the date of the subject casualty, plus any additional days that
such restoration is delayed due to force majeure (as defined in Section 29),
Tenant shall have the right to assume control over Landlord’s Section 11.D
Restoration Obligations, upon thirty (30) days prior written notice to Landlord.
In the event that Tenant elects to assume control over Landlord’s Section 11.D
Restoration Obligations, (i) Tenant shall diligently and in good faith pursue
substantial completion of Landlord’s Section 11.D Restoration Obligations, (ii)
all insurance proceeds for such restoration shall be made available to Tenant
for such purpose, and (iii) Landlord shall be liable for all costs reasonably
incurred by Tenant (over and above available insurance proceeds) in undertaking
such restoration.
 
E.    Notwithstanding the provisions of Sections 11.A and 11.D above, if during
the final year of the Lease Term, (i) the Premises are damaged or destroyed by
casualty, and (ii) at least one third (1/3rd) of the Premises are made
untenantable as a result of such casualty, Landlord shall give Tenant written
notice ("Landlord's Final Year Repair Notice") within five (5) business days
after the damage occurs, advising Tenant whether or not, in Landlord's
reasonable opinion, the damages from such casualty can be repaired within an
amount of time from the date of said casualty equal to or less than ten percent
(10%) of the number of days remaining in the Lease Term from the date of said
casualty. If Landlord’s Final Year Repair Notice states that in Landlord's
reasonable opinion, the damages from such casualty cannot be repaired within
such 10% time frame, then (i) Landlord may terminate this Lease, provided
Landlord notifies Tenant of such termination within the same 5-business day
period that Landlord’s Final Year Repair Notice is to be given, and (ii) if
Landlord has not elected to so terminate this Lease, Tenant may terminate this
Lease by giving Landlord written notice thereof within five (5) business days
following the its receipt of Landlord’s Repair Notice. However, if Landlord
elects to so terminate this Lease during the final year of the Lease Term,
Tenant may nullify such termination if Tenant has one or more renewal options
remaining and elects to exercise said option within fifteen (15) days after
Landlord’s termination notice. If this Lease is not terminated by either party
pursuant to the terms of this Section 11.E, this Lease shall remain in full
force and effect, and Landlord shall proceed with all due diligence to repair
and restore the Premises substantially to the condition thereof immediately
prior to such damage or destruction (exclusive of the Tenant Improvements and
other tenant improvements made by Tenant, Tenant's trade fixtures, equipment,
decorations, signs, inventory and contents) subject to the terms, conditions,
requirements and provisions hereinafter set forth in this Section 11. Tenant
shall be solely responsible for restoring the Tenant Improvements and other
leasehold improvements made by Tenant. However, if Landlord does not
substantially complete its restoration obligations under this Section 11.E
(“Landlord’s Section 11.E Restoration Obligations”) within such 10% time frame,
plus any additional days that such restoration is delayed due to force majeure
(as defined in Section 29), Tenant shall have the right to terminate this Lease
upon written notice to Landlord. Notwithstanding the foregoing provisions of
this Section 11.E, if pursuant to the foregoing provisions of this Section 11.E,
Tenant has nullified Landlord’s termination of this Lease by exercising one of
Tenant’s renewal options, the provisions of Section 11.D shall apply to
Landlord’s and Tenant’s respective restoration obligations.
 
F.    If any damage or destruction of the Premises is covered by insurance, then
Tenant and Landlord shall fully cooperate in filing all necessary proofs of
claim with insurance companies. If pursuant to Section 11.C, 11.D or 11.F,
Landlord is obligated to perform Landlord’s Section 11.C Restoration
Obligations, Landlord’s Section 11.D Restoration Obligations or Landlord’s
Section 11.E Restoration Obligations, as applicable, and if pursuant to Section
11.D or 11.F, Tenant is required to restore the Tenant Improvements and its
other leasehold improvements, then all proceeds of insurance shall be deposited
into escrow with a title insurance company or other construction escrow
disbursing agent reasonably satisfactory to Landlord and Tenant and such
insurance proceeds may only be used to pay for the costs of restoration, with
any unused proceeds for Landlord’s Section 11C Restoration Obligations,
Landlord’s Section 11.D Restoration Obligations or Landlord’s Section 11.E
Restoration Obligations, as applicable, being payable to Landlord and any unused
proceeds for restoration of the Tenant Improvements being payable to Tenant.
Insurance proceeds payable with respect to property that is to be repaired or
replaced shall be made available to the party that is responsible for repairing
or replacing said property, provided that the disbursement of such insurance
proceeds shall be subject to a disbursement agreement reasonably acceptable to
Landlord, Tenant and the title company holding the insurance proceeds.
Notwithstanding the foregoing, if the documents governing Landlord’s financing
of the Premises require that the lender control the disbursement of the
insurance proceeds for Landlord’s Section 11.C Restoration Obligations,
Landlord’s Restoration Section 11.D Obligations or Landlord’s Section 11.E
Restoration Obligations, as applicable, then such documents shall govern such
disbursement of such proceeds, provided they are reasonable and require the
insurance proceeds for Landlord’s Section 11.C Restoration Obligations,
Landlord’s Section 11.D Restoration Obligations or Landlord’s Section 11.E
Restoration Obligations, as applicable, be applied toward completing the
applicable restoration obligations of Landlord.
 
G.    In the event either party should elect to terminate this Lease pursuant to
Section 11.A above or Section 11.E above, as applicable, the effective date of
such termination shall be the later of: (i) the date of said casualty, or (ii)
the date Tenant vacates the Premises in the event that Tenant continues to use
part of the Premises after the date of the casualty. In the event this Lease is
terminated, the parties shall have no further obligations to the other, except
for those obligations accrued through the effective date of such termination and
except for obligations which survive termination of this Lease as per Section
33.O; and, upon such termination, Tenant shall immediately surrender possession
of the Premises to Landlord.
 
H.    Notwithstanding any provision of this Section 11 to the contrary, if
Landlord reasonably determines that the proceeds from Landlord’s insurance
available for performing Landlord’s Section 11.C Restoration Obligations, or
Landlord’s Section 11.D Restoration Obligations or Landlord’s Section 11.E
Restoration Obligations, as applicable, are insufficient by more than Two
Hundred Fifty Thousand Dollars ($250,000.00) to pay the costs of such
Obligations (excluding any applicable deductible), whichever applicable, and
such shortfall is not attributable to Landlord’s failure to discharge its
obligations under Section 10 of this Lease, Landlord shall have the right to
terminate this Lease upon written notice to Tenant given within thirty (30) days
after the damage occurs, which notice shall state the amount that such insurance
proceeds are insufficient; provided, however, that Tenant shall have the right
to nullify such termination if Tenant agrees to pay the amount of such
insufficient proceeds in excess of $250,000.00. If Tenant so nullifies
Landlord’s termination, Landlord shall be required to supplement its insurance
proceeds referenced in Section 11.F by $250,000.00, and Tenant shall be required
to supplement Landlord’s insurance proceeds referenced in Section 11.F by the
amount of the insufficiency in excess of $250,000.00 (as provided in Landlord’s
termination notice).
 
12.    Landlord's Rights.
 
A.    Landlord may close the Property, or portions thereof, in emergency
situations as reasonably determined by Landlord, and during periods of general
construction, during which times admittance may be gained only under such
reasonable regulations as may be prescribed by Landlord.
 
B.    Landlord may enter the Premises at reasonable times following reasonable
advance notice to Tenant, to examine or show the same to existing or prospective
fee owners or third party tenants, ground lessors, mortgagees, or Landlord's
insurance carriers and by request of any governmental agency.
 
C.    Upon reasonable advance written notice to Tenant (except in an “Emergency”
when no notice shall be required), Landlord may enter the Premises for
inspection purposes, or perform any maintenance, repairs, replacements or
alterations for the benefit of the Property or any other tenant. To this end,
Landlord retains such license or easement in and through the Premises as shall
be reasonably required by Landlord. Landlord retains an easement above the drop
ceiling, below the floor and inside the walls of the Premises to install,
repair, operate and replace such pipes, duct work, conduits, utility lines,
wires and other items as Landlord may install from time to time to serve the
Building and other tenants in the Building (if applicable). For purposes of this
Lease, an “Emergency” shall mean a condition that creates an immediate threat of
material damage to person or property. Except in the event of an Emergency, all
entries onto the Premises by Landlord shall be made in accordance with a
schedule that Landlord and Tenant have approved prior to such entry. Landlord
shall use good faith, reasonable efforts to cause all inspection and maintenance
work to be performed in such a manner as to minimize any interference with
Tenant’s business at the Premises.
 
D.    Landlord may temporarily close portions of the Property or may temporarily
suspend certain building services to facilitate the proper maintenance and
repair of the Property; provided however, that except in the case of an
Emergency, any temporary closure of any portion of the Premises or temporary
suspension of building services to facilitate the proper maintenance and repair
of the Property shall be coordinated in advance with Tenant to minimize any
disruption to Tenant’s operations at the Premises..
 
E.    Landlord has established certain Rules and Regulations with respect to the
Property, as more fully set forth on Exhibit D, attached hereto and made a part
hereof. Landlord reserves the right to establish additional Rules and
Regulations, or make amendments thereto, from time to time if, in Landlord's
reasonable opinion, Landlord determines the same to be necessary for the orderly
operation of the Property. Tenant shall comply with such Rules and Regulations;
provided they are applied in a manner that does not unfairly discriminate
against Tenant.
 
F.    Notwithstanding any provision of this Section 12 to the contrary, Tenant
shall have the right to have its representative accompany Landlord during any
entry by Landlord or its designees on the Premises (except in an Emergency, as
to which entry may occur if a representative of Tenant is not then present), and
access to any special security areas created by Tenant shall comply with all
applicable laws and regulations of any governmental authority having
jurisdiction over such areas, including without limitation, the regulations of
the United States Food and Drug Administration and Drug Enforcement Agency, and
shall occur only with a representative of Tenant present at all times and shall
be subject to such regulations.
 
13.    Tenant's Alterations and Repairs.
 
A.    Except for Landlord's obligations under Section 8, Tenant shall keep the
Property in good repair, without expense to Landlord; and, subject to the
provisions of Sections 11 (regarding casualty) and 19 (regarding condemnation),
upon the termination of this Lease, Tenant shall return the Property to
Landlord, together with all of Tenant's keys, in the same condition as when
received, reasonable wear and tear excepted. In the event Tenant should fail to
make any repairs that Tenant is required to make pursuant to the terms of this
Lease promptly and adequately within thirty (30) days after Landlord's written
demand, Landlord may make such repairs, whereupon Tenant shall reimburse to
Landlord the cost of such repairs, as Additional Rent, payable within ten (10)
business days after Tenant's receipt of Landlord's invoice therefor; provided,
however, that if the nature of Tenant's default is such that more than thirty
(30) days are reasonably required to cure, then such default shall be deemed to
have been cured if Tenant commences such performance within said 30-day period
and thereafter diligently completes the required action within a reasonable
time. Notwithstanding the foregoing, in the event Tenant should fail to make any
repairs that Tenant is required to make pursuant to the terms of this Lease and
such repairs are necessary to abate an Emergency, Landlord shall have the right
to make such repairs without the obligation to give Tenant the above notice and
cure rights, and Tenant shall be responsible for the cost thereof. Tenant shall
not allow any waste or misuse of the Premises or the Building or of the
utilities therein; and, in the event thereof, Tenant shall pay for all loss,
expense and damage suffered by Landlord caused by any such waste or misuse by
Tenant.
 
B.    Tenant may make alterations to the Premises, subject to Landlord's
approval, not to be unreasonably withheld, delayed or conditioned. Tenant may
make alterations costing not more than one hundred thousand dollars ($100,000)
in the aggregate per year, without Landlord's consent, provided such alterations
do not affect systems, structure or exterior appearance of the Building, and
provided Tenant advises Landlord in writing what changes are being made. If
Landlord reasonably determines that a proposed alteration may not be usable upon
the expiration of the Lease, Landlord may also condition its approval upon
Tenant agreeing to remove the subject alteration and restore the Premises upon
expiration of the Lease Term. Landlord shall notify Tenant of such condition
within 10 business days following Landlord’s receipt of Tenant’s request for the
subject alteration. However, Landlord may waive such condition at a later time
if Landlord then determines that the subject alteration may be useful following
the termination of the Lease. If Tenant makes an alteration without having
obtained Landlord’s required consent, Landlord shall have the right in addition
to all other rights and remedies of Landlord arising from such failure, to
require Tenant to remove the subject alteration and restore the Premises to its
condition prior to the installation of the subject alteration. In the event that
such alteration, addition, change or improvement is of such a nature as to
require the preparation of plans and specifications, Tenant shall provide
complete and final copies of such plans and specifications to Landlord. In the
event Landlord consent is required, Landlord may condition such consent upon
such matters as Landlord reasonably deems appropriate, including, without
limitation, Landlord's approval of the contractor, and Tenant's delivery to
Landlord of such things as insurance certificates, building permits and lien
waivers for all work performed and materials supplied. In addition, all such
work performed in regard to any such alterations, additions, change or
improvements to the Premises by Tenant shall be performed in compliance with all
Applicable Laws (defined below), and Tenant shall be solely liable for any
fines, charges or other costs arising from any failure to comply with said
requirements, and Tenant is solely responsible for paying for and installing any
additional improvements that may be required by governmental authorities in
order for them to issue a building permit to Tenant for the work it wants to do.
Tenant shall promptly pay all contractors and materialmen for any work done or
caused to be done by Tenant in respect to the Premises and in the event any lien
is filed, Tenant shall discharge or bond over the same within ten (10) business
days thereafter, subject to Tenant's rights to contest the lien pursuant to
Section 19 of this Lease.
 
C.    Upon the expiration or earlier termination of this Lease, Tenant shall
remove from the Premises all of its personal property and its trade fixtures,
and Tenant shall have the right to remove said personal property and its trade
fixtures from the Premises. Notwithstanding anything to the contrary in the
foregoing, Tenant shall not be required to remove the Tenant Improvements or any
other alterations made in accordance with the terms of this Lease, expect to the
extent Landlord has previously required the removal thereof in accordance with
Subsection 13.B. With respect to all removals from the Building, including but
not limited to Tenant's required removal of personal property and trade
fixtures, Tenant's removal rights are conditioned on Tenant, at Tenant's cost,
and Tenant agrees to: (i) promptly repair any damage caused to the Building
and/or the Premises as a result of such removal, (ii) restore such areas to the
condition they were in prior to installation of Tenant's property (subject to
the provisions of Sections 11 (regarding casualty) and 19 (regarding
condemnation)), and (iii) such repairs and restoration shall be performed in a
good and workmanlike manner, in compliance with all Applicable Laws, and in a
manner and with such materials so as to maintain the quality of the Building.
 
14.    Subletting and Assigning.
 
A.    Tenant may assign all or a portion of the Premises at any time with
Landlord's consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Landlord’s consent shall not be required in
connection with an assignment (i) to an affiliate of Tenant where Tenant remains
primarily liable under the lease; (ii) to an assignee with a credit rating as
judged by Standard and Poor’s, Moody’s, or some similar agency, equal to
Tenant’s rating upon execution of this Lease, in which event Tenant shall be
released from all liability hereunder from and after the date of such assignment
or (iii) to the surviving or acquiring entity in connection with a merger or
sale of substantially all of Tenant’s assets. Notwithstanding the foregoing,
Landlord’s consent shall be required in the event that the proposed use of the
Premises following such assignment will substantially increase Landlord’s
insurance or maintenance obligations under the Lease; provided, however, such
consent shall not be required if Tenant agrees to reimburse Landlord for any
such increase in Landlord’s maintenance costs and/or insurance premiums, as
applicable.
 
B.    Tenant shall have an unlimited right to sublease all or any part of the
Premises at any time, without Landlord’s consent, provided that Tenant shall
remain fully liable for each of Tenant’s obligations under the Lease, and
further provided that the uses under such sublease do not substantially increase
Landlord’s insurance or maintenance obligations under the Lease.
 
C.    Except as otherwise expressly provided in Section 14.A, in no event shall
Landlord's consent to any sublease or assignment constitute a release of Tenant
from the full performance of Tenant's obligations under this Lease, Tenant shall
remain liable for all obligations under this Lease notwithstanding any such
assignment or sublease, and Tenant, and such assignee shall all be primarily
liable for all obligations under this Lease, and Landlord at its option may
enforce its claims against either of them or both of them. Tenant shall
reimburse Landlord for Landlord's reasonable attorney's fees to review and/or
draft all documents Landlord reasonably requires in connection with the transfer
of Tenant's interests. As a condition precedent to any assignment being
effective (regardless of whether such assignment requires the approval of
Landlord), the assignor and assignee shall execute and deliver to Landlord
written confirmation, in a form reasonably satisfactory to Landlord, that the
assignee has accepted an assignment of all of Tenants rights and obligations
under this Lease, and has agreed to assume such obligations. In addition, as a
condition precedent to any assignment contemplated by parts (i), (ii) or (iii)
of Section 14.A, being effective, the assignor and assignee shall also provide
Landlord with documentation reasonably satisfactory to Landlord that evidences
that such assignment is the result of a transaction that permits the assignment
of this Lease without the consent of Landlord.
 
D.    In no event shall Tenant be required to share with Landlord any profit
received by Tenant from a sublease or an assignment. In the event Landlord
procures a subtenant or assignee for Tenant, Tenant shall pay the commission of
Landlord’s leasing agent.
 
15.    Tenant Default.
 
A.    The occurrence of any of the following events shall be deemed to be an
event of default on Tenant's part under this Lease (a "Default"):
 
(i)    Tenant fails to pay when due any Rent or other amount due to Landlord
under this Lease, and such failure continues for two (2) or more business days
after written notice thereof to Tenant; or
 
(ii)    Tenant fails to carry or renew any insurance required to be maintained
by Tenant under this Lease or fails to remedy or correct any hazardous
condition, and such failure is not corrected within two (2) business days after
written notice thereof to Tenant, provided that if it reasonably takes longer
than 2 business days to remedy or correct such hazardous condition, then Tenant
shall have the amount of time that it reasonably takes to cure such default, on
condition that Tenant has commenced curing the default within 2 business days
after the default notice was given and is continuing diligent efforts to cure
the default; or
 
(iii)    Tenant fails to comply with any other term, provision or covenant of
this Lease (meaning one not described in clauses (i) or (ii) above), and such
failure continues for thirty (30) days or more after written notice thereof to
Tenant, provided that if it reasonably takes longer than 30 days to cure such
default, then Tenant shall have the amount of time that it reasonably takes to
cure such default, on condition that Tenant has commenced curing the default
within 30 days after the default notice was given and is continuing diligent
efforts to cure the default; or
 
(iv)    Tenant fails to vacate the Premises immediately upon termination of this
Lease, by lapse of time or otherwise, or upon termination of Tenant's right to
possession only; or
 
(vi)    The leasehold interest of Tenant is levied upon under execution or is
attached by process of law and Tenant fails to contest diligently the validity
of any lien or claimed lien and give sufficient security reasonably satisfactory
to Landlord to insure payment thereof, or fails to satisfy any judgment rendered
thereon and have the same released within sixty (60) days thereafter; or
 
(vii)    Tenant becomes insolvent, admits in writing its inability to pay its
debts generally as they become due, files a petition in bankruptcy or a petition
to take advantage of any insolvency statute, makes an assignment for the benefit
of creditors, makes a transfer in fraud of creditors, applies for or consents to
the appointment of a receiver of itself or of the whole or any substantial part
of its property, or files a petition or answer seeking reorganization or
arrangement under the federal bankruptcy laws, as now in effect or hereafter
amended, or any other applicable law or statute of the United States or any
state thereof; or
 
(viii)    A court of competent jurisdiction enters an order, judgment or decree
adjudicating Tenant, a bankrupt, or appointing a receiver of Tenant, or of the
whole or any substantial part of its property, without the consent of Tenant, or
approves a petition filed against Tenant, seeking reorganization or arrangement
of Tenant under the bankruptcy laws of the United States, as now in effect or
hereafter amended, or any state thereof, and such order, judgment or decree is
not vacated, set aside or stayed within sixty (60) days from the date of entry
thereof, or Tenant consents to or otherwise ceases to contest such order,
judgment or decree.
 
B.    (1)    Subject to the limitations in Section 15.B(2) below, upon the
occurrence of a Default on Tenant's part, Landlord may either (a) terminate this
Lease, or (b) terminate Tenant's right of possession to the Premises without
terminating this Lease. In either event, Landlord shall have the right to
dispossess Tenant, or any other person in occupancy of the Premises, together
with their property, and re-enter the Premises. Upon such re-entry, Tenant shall
be liable for all expenses incurred by Landlord in recovering the Premises,
including, without limitation, Tenant's obligations under Sections 13.C and 15,
clean-up costs, legal fees, removal, storage or disposal of Tenant's property,
and restoration costs.
 
(2)    Notwithstanding any provision in this Lease to the contrary, in no event
shall Landlord’s remedies include a right of termination of this Lease or of
Tenant’s right of possession of the Premises if Tenant’s failure to perform is
the result of a good faith dispute as to Tenant’s rights and/or obligation(s)
under the terms of the Lease; provided further that if a default by Tenant would
have otherwise entitled Landlord to a termination right, such termination right
shall be available if such default remains uncured for more than ten (10) days
following written notice from Landlord following a final decision made in an
adversary proceeding.
 
C.    Subject to Section 15.B(2) above, in the event Landlord elects not to
terminate this Lease, but only to terminate Tenant's right of possession to the
Premises, Landlord may re-enter the Premises without process of law if Tenant
has vacated the Premises or, if Tenant has not vacated the Premises, by an
action for ejection, unlawful detainer, or other process of law. No such
dispossession of Tenant or re-entry by Landlord shall constitute or be construed
as an election by Landlord to terminate this Lease, unless Landlord delivers
written notice to Tenant specifically terminating this Lease. Tenant shall
remain liable for all past due Rent and late fees, plus all other obligations of
Tenant under this Lease, including but not limited to the aforesaid expenses
incurred by Landlord to recover possession of the Premises. In addition, Tenant
shall be liable for all Rent thereafter accruing under this Lease, payable
monthly as such Rent accrues, in an amount equal to the Rent payable under this
Lease less the rent (if any) collected from any reletting. In the event the
Premises are relet, Tenant shall also be liable for all reasonable costs of
reletting, including, without limitation, any brokers' fees, legal fees, and/or
tenant finish costs required to be paid in connection with any reletting, plus
an amount equal to the Tenant Allowance.
 
D.    No action by Tenant after final judgment for possession of the Premises
shall reinstate this Lease or Tenant's right of possession of the Premises, and
Tenant waives any and all rights of redemption in the event Tenant is judicially
dispossessed. Should Landlord elect not to exercise any of its rights in the
event of a Default, it shall not be deemed a waiver of such rights as to
subsequent Defaults. All of the aforesaid rights of Landlord shall be in
addition to any remedies which Landlord may have at law or in equity.
 
E.    If Tenant defaults on paying any monetary obligation to Landlord, Tenant
agrees to pay interest to Landlord on the amount owed at a rate equal to the
lower of: (i) the maximum rate allowed by law, or (ii) a floating rate equal to
two percent (2%) per annum above the interest designated from time to time in
The Wall Street Journal's Money Rate Table as the "prime rate" (“Default Rate”),
from the date due until paid.
 
F.    Landlord shall use commercially reasonable efforts to mitigate Landlord's
damages as a result of Tenant's Default which shall not exceed such efforts as
Landlord or its affiliates generally use to lease similar space in premises
similar to the Building. Landlord will not be deemed to have failed to mitigate
if Landlord leases any other premises owned by Landlord or its affiliates before
reletting all or any portion of the Premises.
 
16.    Expiration or Termination of Lease; Holdover.
 
A.    Subject to holdover rights under Section 16.B, and subject to the
provisions of Sections 11 (regarding casualty) and 19 (regarding condemnation),
upon the expiration or earlier termination of this Lease, Tenant shall surrender
the Premises to Landlord, without demand, in as good condition as when delivered
to Tenant, reasonable wear and tear excepted, and shall remove all of Tenant's
trade fixtures, movable equipment, furniture, other personal property and all
leasehold improvements (to the extent required by Section 13.C), and shall
comply with Section 13.C of this Lease. Tenant shall repair any damage caused by
such removal in a good and workmanlike manner and in compliance with all
applicable Laws.
 
B.    Tenant will have the right to holdover for a period of up to four (4)
months following the expiration of the Lease Term, or any extension thereof, at
the same Rent as in effect during the last month of the previous Lease Term,
provided Tenant gives Landlord twelve (12) months notice of Tenant’s intent to
hold over. Thereafter, the holdover Rent will be at one hundred fifty percent
(150%) of the Rent in effect during the last month of the previous Lease Term,
and the Lease will be deemed a month-to-month lease. During the first four (4)
month holdover period, Tenant will not be liable for any holdover damages or
penalties beyond said Rent. Payment of such holdover rent does not entitle
Tenant to remain in possession after the first four (4) month holdover period,
and Landlord at its option may exercise its rights to evict Tenant. Payment of
such holdover rent does not preclude Landlord from recovering from Tenant any
other damages incurred by Landlord that Landlord may be legally entitled to
recover as a result of such holdover, provided that this sentence shall not
apply to the first four (4) month holdover period.
 
C.    Subject to holdover rights under Section 16.B, should any of Tenant's
property remain within the Premises after Tenant vacates the Premises, it shall
be deemed abandoned, and Landlord shall have the right to place such property in
storage on or off of the Premises, to remove such property and to dispose of it
at Tenant's sole risk, cost and expense. Tenant agrees to pay all storage
charges if such property is placed in storage, and Tenant agrees to indemnify
and hold Landlord harmless with respect to all liability and expense, including
Landlord's attorney's fees that Landlord may incur in connection with removing,
storing and disposing of Tenant's property. Any person storing Tenant's property
shall have a lien against Tenant's property for such storage charges, and shall
have the right to enforce such lien to satisfy said storage charge obligations.
 
17.    Right to Cure Tenant's Default.    If Tenant is in Default (the term
"Default", as defined in Section 15 above, means that Landlord has already given
any required default notice to Tenant with respect to such default, and it also
means that Tenant has not cured such default within the cure period, if any,
allowed by this Lease) under any provision of this Lease, other than for the
payment of Rent, Landlord may (but shall not be obligated to) cure such Default
on behalf of Tenant, at Tenant's expense. Landlord may also perform any
obligation of Tenant, without notice to Tenant (or with fewer days notice than
otherwise required by this Lease), should Landlord deem such performance to be
an emergency. If Landlord incurs any reasonable expense, including reasonable
attorney's fees, in instituting, prosecuting and/or defending any action or
proceeding by reason of any emergency or Default, Tenant shall reimburse
Landlord for same, as Additional Rent, within fifteen (15) days after receipt of
Landlord's invoice therefor, together with the interest, if any, Landlord may be
entitled to charge thereon pursuant to the terms of Section 15.E.
 
18.    Hold Harmless.
 
A.    Subject to the provisions of Sections 10.D and 54 hereof, Tenant hereby
agrees to indemnify, defend and hold Landlord and the Property Manager for the
Building (including, without limitation, their respective members, managers,
officers, directors, agents and employees) (all of the foregoing are referred to
as the "Landlord Indemnified Parties") harmless from and against all actions,
claims, causes of action, demands, damages, penalties and expenses of any kind
(including, without limitation, attorneys' fees and litigation costs) which may
be brought against the Landlord Indemnified Parties by any person or entity
whatsoever, or which the Landlord Indemnified Parties may pay or incur with
respect to any person or entity (including, without limitation, Tenant, its
agents, employees, contractors, customers and invitees) as a result of and
caused by: (i) any negligent act or omission of Tenant or its agents, employees,
contractors, customers or invitees in or about the Property, or (ii) any breach
or default on the part of Tenant in the performance of any of its obligations
under this Lease, or (iii) the use or occupancy of the Premises by Tenant, or
(iv) Tenant's use of any equipment, facilities or property in, on, or about the
Property, or (v) any personal injury or property damage occurring on the
Premises, but excluding from this indemnity, claims arising from the Landlord
Indemnified Parties' negligence or willful misconduct.
 
B.    Subject to the provisions of Sections 10.D and 54 hereof, Landlord hereby
agrees to indemnify, defend and hold Tenant (including, without limitation,
Tenant’s, officers, directors, agents and employees) (all of the foregoing are
referred to as the "Tenant Indemnified Parties") harmless from and against all
actions, claims, causes of action, demands, damages, penalties and expenses of
any kind (including, without limitation, attorneys' fees and litigation costs)
which may be brought against the Tenant Indemnified Parties by any person or
entity whatsoever, or which the Tenant Indemnified Parties may pay or incur with
respect to any person or entity (including, without limitation, Landlord, its
agents, employees, or contractors) as a result of and caused by: (i) any
negligent act or omission of Landlord or its agents, employees, or contractors,
in or about the Property, or (ii) any breach or default on the part of Landlord
in the performance of any of its obligations under this Lease, but excluding
from this indemnity, claims arising from the Tenant Indemnified Parties'
negligence or willful misconduct.
 
C.    The provisions of this Section 18 shall survive the expiration or earlier
termination of this Lease.
 
19.    Condemnation.    If all or any substantial part of the Premises shall be
acquired by the exercise of eminent domain, and as a result thereof, the
remaining Premises will not, in the reasonable opinion of Tenant, be usable by
Tenant, or if it is not economically feasible to restore the Premises, as
determined by Landlord in its reasonable discretion, then either party may
terminate the Lease by giving written notice to the other on or before the date
that actual possession thereof is so taken. If the Lease is not terminated as
aforesaid by Landlord or Tenant as a result of such taking, then rent payable
under the Lease shall be equitably abated taking into account the size of the
Premises originally leased compared to the space not taken, and Landlord, at
Landlord’s expense, shall proceed to restore the Premises as nearly as possible
to the condition that existed prior to the taking; provided that Landlord shall
not be required to restore any leasehold improvements made by Tenant at Tenant’s
expense. All damages awarded in connection with any taking shall belong to
Landlord; provided, however, that (i) any awards shall be applied to restoration
of the Premises notwithstanding anything to the contrary in any mortgage or deed
of trust affecting the Premises and (ii) so long as the award to Landlord is not
reduced thereby, Tenant may seek a separate award for the value of any
improvements made by Tenant at Tenant’s cost and any other damages suffered by
Tenant arising from such taking.
 
20.    Subordination.    Tenant shall, at the written request of Landlord,
execute a Subordination, Non-Disturbance and Attornment Agreement, substantially
in the form attached hereto as Exhibit K, from any lender holding a Mortgage on
the Property from time to time, with such changes to such form as may reasonably
be requested by such lender and reasonably acceptable to Tenant. In the event
any existing or future lender, holding a mortgage, deed of trust or other
commercial paper, requires a modification of this Lease which does not
materially change any right or obligation of Tenant hereunder, Tenant agrees to
execute appropriate instruments to reflect such modification, upon request by
Landlord.
 
21.    Liens.    Tenant shall not mortgage or otherwise encumber or allow to be
encumbered its leasehold interest in the Premises without obtaining the prior
written consent of Landlord which consent may be withheld in Landlord's sole
discretion. Should Tenant cause or permit any mortgage, lien or other
encumbrance (hereinafter singularly or collectively referred to as
"Encumbrance") to be filed, against the Premises or the Property without
Landlord's consent, Tenant shall dismiss or bond (pursuant to a bond reasonably
satisfactory to Landlord, which bond shall be payable to and shall be delivered
to Landlord) against same within twenty (20) days after the filing thereof. If
Tenant fails to remove or bond over said Encumbrance within said twenty (20)
days, Landlord shall have the right, but no obligation, to remove said
Encumbrance by whatever measures Landlord shall deem convenient including,
without limitation, payment of such Encumbrance, in which event Tenant shall
reimburse Landlord immediately upon receipt of Landlord's invoice therefor, as
Additional Rent, for all costs expended by Landlord, including reasonable
attorneys' fees, in removing said Encumbrance. All of the aforesaid rights of
Landlord shall be in addition to any remedies which either Landlord or Tenant
may have available to them at law or in equity. Tenant may only bond over an
Encumbrance in lieu of removing it if it is diligently contesting the
Encumbrance in good faith and only if Tenant complies with the requirements of
the next sentence. In order for Tenant to have the right to contest an
Encumbrance, Tenant shall: (i) notify Landlord in writing of the existence of
the Encumbrance, and provide Landlord with a copy of the Encumbrance, and a
statement that Tenant intends to diligently contest the Encumbrance, along with
a brief description of the dispute, (ii) provide the bond required by the
preceding sentence, (iii) keep Landlord informed of the status of the contest
and provide Landlord with such information related thereto as Landlord may
request from time to time, (iv) diligently pursue the contest at Tenant's sole
cost and expense, and (v) cause the Encumbrance to be released and discharged by
the earlier of: (a) 30 days after there is a final resolution of such contest by
final judgment or settlement, or (b) at least two business days prior to the
date on which a foreclosure or other sale is scheduled to enforce the
Encumbrance. Notwithstanding any provision of the foregoing to the contrary,
Tenant shall be permitted to mortgage or otherwise encumber any personal
property of Tenant located on the Premises.
 
22.    Compliance with Laws.
 
A.    Landlord will ensure that the Premises, and the Building, are in
compliance with all federal, state and local laws and regulations, including but
not limited to the Americans with Disabilities Act (ADA) in effect at the time
of Substantial Completion. The Landlord shall not be responsible for lack of
compliance due to the acts of Tenant or any improvements made by Tenant.
 
B.    Subject to Landlord's obligations under Section 22.A, Tenant shall comply
with all applicable federal, state and local statutes, ordinances, rules,
regulations, orders and decisions (collectively "Applicable Laws") in connection
with its activities at the Premises and in connection with Tenant's use,
maintenance, repair and alteration of the Premises. In addition, Tenant shall
comply with any reasonable requirements of Landlord's insurance carrier with
respect to Tenant's use of the Premises which does not materially change any
right or obligation of Tenant hereunder.
 
C.    Landlord will at the time of delivery of the Premises ensure the Premises
complies with all applicable health and safety standards, as well as ensure that
no known hazardous or toxic substances are present in the Building or Premises.
Landlord shall not be responsible for hazardous materials or toxic substances
generated as a result of Tenant’s activities with respect to the Premises.
Tenant shall not have any liability to Landlord resulting from any conditions
existing, or events occurring, or any hazardous substances existing or
generated, at, in, on, under or in connection with the Premises prior to the
Commencement Date.
 
D.    Tenant shall not use, store, manufacture, dispose of or discharge any
"Hazardous Materials" (as hereinafter defined) from or on the Premises or any
other portion of the Building or Property, except as permitted by subsection
22.E.
 
E.    Tenant is permitted to handle Hazardous Materials that are incidental to
the Permitted Uses authorized in the Basic Lease Data Section of this Lease, if
any (referred to as "Permitted Hazardous Materials"), provided that: (i) such
Permitted Hazardous Materials are stored, handled and disposed of in compliance
with all Applicable Laws, and (ii) such Permitted Hazardous Materials are
stored, handled and disposed of at all times in a manner which does not endanger
the health of Building occupants or other persons.
 
F.    Landlord reserves the right, from time to time, but not more than once per
year, to require Tenant to provide reasonable proof, reasonably satisfactory to
Landlord, that Tenant is complying with the covenants and obligations set forth
in this Section 22. Landlord acknowledges and agrees that a certified statement
from Tenant (i) listing Permitted Hazardous Materials then-currently in use at
the Premises, and (ii) confirming that all such Permitted Hazardous Materials
are being used in conformity with applicable laws and regulations shall
constitute “reasonable proof” under this subsection F.
 
G.    Tenant agrees to defend, indemnify and hold harmless Landlord, any
mortgagee of Landlord, and their respective agents and employees, from and
against any and all claims, demands, costs and expenses of every kind and nature
(including, without limitation, expert fees, penalties, fines, removal,
clean-up, transportation, disposal and restoration expenses; consultants' fees
and attorneys' fees), arising out of any injury or damage to any person,
property or business, including that of Landlord, resulting from any use,
storage, disposal, discharge or existence of Hazardous Materials (including
Permitted Hazardous Materials) upon the Premises, but only to the extent the
placement thereof upon the Premises was caused by Tenant, or Tenant’s employees,
agents, contractors or invitees. Further, upon the expiration or earlier
termination of this Lease, Tenant shall return the Premises to Landlord free
from all Hazardous Materials introduced to the Premises by Tenant, and in
conformance with all Applicable Laws related to Hazardous Materials. All of the
obligations, duties and indemnifications set forth in this Section 22 shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything in this Section 22 to the contrary, Tenant shall not have any liability
to Landlord resulting from any conditions existing, or events occurring, or any
Hazardous Materials existing or generated, at, in, on, under or in connection
with the Premises prior to the Commencement Date.
 
H.    For purposes of this Lease, the term "Hazardous Materials" shall be
defined as all substances presently designated or hereafter designated as being
hazardous substances under any Applicable Laws, and all other wastes and
substances, now or hereafter defined as hazardous, toxic, dangerous or otherwise
regulated under federal, state or local environmental law or regulation,
including (but not limited to) explosives, radioactive materials,
polychlorinated biphenyls (PCBs), petroleum products, asbestos containing
materials, biohazards, hazardous chemicals and radon gas.
 
23.   Notices.    All notices that are required or permitted to be given
hereunder shall be in writing, addressed to the parties hereto at their
respective addresses set forth in the Basic Lease Data Section of this Lease,
and delivered by (a) United States registered or certified mail, with postage
prepaid, (b) a commercial package courier/delivery service, (c) hand delivery,
or (d) sent by facsimile to the facsimile numbers set forth in the Basic Lease
Data Section of this Lease. A copy of notices sent to Landlord shall also be
sent to Landlord's attorneys at the following address:
 
Stone, Leyton & Gershman,
A Professional Corporation
7733 Forsyth, Suite 500
Clayton, Missouri 63105
Attn: Steven M. Stone and Steven H. Leyton
Telecopy No.: 314/721-8660
 
 
A notice sent by certified or registered mail shall be effective as of the third
business day following the day it is deposited in the mail, whether or not it is
received. A notice sent by courier or hand delivery is effective on delivery. A
notice sent by facsimile is effective on the first business day following
transmission of the facsimile, if the sender's facsimile machine prints a
confirmation that the recipient received the facsimile transmission and if a
copy of the notice is also mailed by first class mail to the party that was to
receive the notice accompanied by a note that it confirms a facsimile notice
previously given. Either party may designate a different address or addresses by
giving the other party written notice of its new address(es).
 
24.    Liability of Landlord.
 
                A.    Notwithstanding anything to the contrary in this Lease,
the term "Landlord", as used herein, is defined as the current owners, from time
to time, of the Building. In the event the Building is transferred, the party
conveying same is automatically released on the date the Building transfer
becomes effective, from all liability with respect to any obligations thereafter
occurring or covenants thereafter to be performed by the Landlord or its agents;
provided, (i) such transfer shall be subject to the rights of Tenant hereunder;
and (ii) all transferees expressly assume and agree to perform all of Landlord’s
obligations under this Lease. Without limiting the generality of the foregoing,
any transfer by Landlord of title to the Building shall be subject to the Option
to Extend described in Section 37, without the necessity of any further written
instrument to that effect.
 
B.    Except to the extent of their contributory negligence, Landlord and its
property manager shall not be liable or responsible for the act of any third
party (including but not limited to tortious and criminal acts), including other
tenants of the Building, or the employees, agents, servants, invitees or
contractors of such tenants, or other third parties.
 
C.    It is expressly under-stood and agreed that none of Landlord's covenants
under this Lease are personal in nature, and that Tenant agrees to look solely
to the estate and property interest of Landlord in the Property for the
satisfaction of Tenant's remedies or the collection of any judgment or other
judicial process requiring the payment of money by Landlord, and no other
property or assets of Landlord (or any of Landlord' members) shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant's
remedies.
 
 
25.    Estoppel Certificates and Other Information.


A.    Within ten (10) days after a party's request, the nonrequesting party
shall execute and return to the requesting party or its designee a statement in
a form reasonably requested by the requesting party certifying, to the extent
true, that this Lease is unmodified and in full force and effect, the status of
any defaults hereunder, the dates to which the Rent and other charges have been
paid, and any other information reasonably requested by the requesting party.
Any such statement delivered pursuant to this Section may be relied upon by any
person that has an interest in the Property or which is acquiring an interest in
the Property.
 
B.    Upon Landlord's written request from time to time, Tenant shall provide
Landlord with a copy of Tenant’s most current audited financial statements,
subject to reasonable confidentiality conditions imposed by Tenant with respect
thereto; provided, however, that Tenant shall not have any such obligation to
provide such information as long as such information is publicly available.
 
 
26.    Brokerage.    Landlord will compensate Grubb & Ellis Company as Tenant's
agent in this transaction in the amount of three percent (3%) of the aggregate
value of the Base Rents during months 7-66 of the initial Lease Term, and one
and one-half percent (1.5%) of the aggregate value of the Base Rents during
months 67-126 of the initial Lease Term. Said commission will be payable, fifty
percent (50%) within thirty (30) days of Lease execution, and the remaining
fifty percent (50%) upon Tenant's occupancy of the Premises. Except as otherwise
provided in this Section, Landlord agrees to indemnify, defend and hold harmless
Tenant from and against any and all liability and expense arising from all
claims for commission arising out of the execution and delivery of this Lease,
if the person claiming the commission claims to have been hired by Landlord.
Except with respect to the above commission to be paid to Grubb & Ellis Company
by Landlord, Tenant agrees to indemnify, defend and hold harmless Landlord from
and against any and all liability and expense arising from all claims for
commission arising out of the execution and delivery of this Lease, if the
person claiming the commission claims to have been hired by Tenant.
 
27.    Severability.    In the event any provision of this Lease is found to be
invalid or unenforceable, the same shall not affect or impair the validity or
enforceability of any other provision.
 
28.    Personal Property Taxes.    In the event any of Tenant's personal
property is assessed with the personal property of Landlord, Tenant shall pay to
Landlord an amount equal to Tenant's share of such taxes in accordance with the
provisions of Section 6 hereof. Landlord and Tenant agree to cooperate in good
faith to have their separate personal property separately assessed.
 
29.    Force Majeure.    Landlord and Tenant each shall be excused from
performing any obligation or undertaking in this Lease (specifically excepting,
however, Tenant's obligation to pay Rent and any other monetary obligation
required under this Lease) in the event and/or so long as the performance of any
such obligation is prevented or delayed, by fire, earthquake, flood, explosion,
war, invasion, insurrection, riot, mob violence, sabotage, inability to procure
equipment, facilities, materials, or supplies in open market, failure of power,
failure of transportation, strikes, lockouts, action of labor unions,
condemnation, or any other cause, not within the reasonable control of the party
asserting such delay (collectively, "Force Majeure Events"), and any deadlines
for performance shall be extended by the number of days that performance has
been delayed by Force Majeure Events. If Landlord has notice of any event of
force majeure or any other material delay in the construction of the Landlord
Improvements and the Tenant Improvements, then Landlord shall promptly provide
written notice to Tenant describing the reason for the delay and the anticipated
delay, if any, in the Substantial Completion of said improvements.
 
30.    Parking.    Parking shall be available on an unreserved basis to all
Building tenants. It is currently contemplated that parking for the entire
Tenant complex will be at a ratio of five and a half (5.5) spaces per 1,000
rentable square feet; however, Landlord and Tenant will consider whether less
parking spaces may be appropriate. Parking will be provided without any separate
parking fee or charge. Notwithstanding the foregoing, if Tenant exercises its
“give back rights” pursuant to Section 40, but continues to occupy more than 50%
percent of the space in the Premises, Tenant shall have the exclusive right to
utilize a proportionate number of spaces reserved for guest parking near the
entrance to Tenant’s then-current Premises; provided that the specific location
of such spaces shall be designated by Landlord and reasonably acceptable to
Tenant. Landlord and Tenant acknowledge that certain areas currently designated
for parking may change as contemplated by Section 55 hereof.
 
31.    Signage.    Tenant may install exterior signage on the Premises at its
sole cost. Such signage will be provided and installed by Tenant, and will be
considered to be part of the Tenant Improvements. Landlord reserves the right to
review and approve all signage and installation techniques, such approval not to
be unreasonably withheld, conditioned or delayed. All signage must be in
compliance with relevant laws, ordinances, and the Protective Covenants.
Landlord will provide building standard interior signage at Landlord's sole
cost. Notwithstanding the foregoing, if Tenant exercises any of its give back
rights pursuant to Section 40, (i) Landlord shall have the right to provide
exterior signage on the Building to accommodate other tenants occupying at least
ninety thousand (90,000) square feet of space in the Building, provided that the
exterior Building signage granted to such other tenants shall correspond with
the amount of space leased to such other tenant and the amount of space then
leased by Tenant, and (ii) Landlord shall have the right to provide exterior
signage on the entrance monument for the Premises to accommodate no more than
six (6) other tenants each occupying at least fifteen thousand (15,000) square
feet of space in the Building, provided that as long as Tenant is occupying the
most amount of space of all tenants in the Building, Tenant’s name shall be on
the top of such monument. The parties acknowledge that Landlord has certain
rights under the Ground Lease to install a sign in the median island of
University Place Drive at its intersection with University Boulevard that
identifies the Park and Tenant. At any time Tenant is occupying space in the
Building, then upon request of Tenant, Landlord shall exercise such right,
provided that the installation and cost of such median signage shall be borne by
Tenant.
 
32.    Assignment or Transfer by Landlord.    Landlord may at all times assign
all or part of its interest in this Lease, or may sell or transfer all or part
of its interest in the Property. Upon receipt of written confirmation that
Landlord’s purchaser or assignee expressly assumes and agrees to perform all of
Landlord’s obligations under this Lease, Tenant agrees to attorn to such
purchaser or assignee. Without limiting the generality of the foregoing, any
transfer by Landlord shall be subject to the option to extend described in
Section 37 without the necessity of any further written instrument to that
effect.
 
33.    Miscellaneous.
 
A.    All of the covenants of Landlord and Tenant hereunder shall be deemed and
construed to be "conditions" as well as "covenants", as though both words were
used in each separate instance within this Lease.
 
B.    The Section headings appearing in this Lease are inserted only as a matter
of convenience, and in no way define or limit the scope of any Section.
 
C.    All of the terms of this Lease shall extend to and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.
 
D.    This Lease and the parties' respective rights hereunder shall be governed
by the laws of the State of Missouri. In the event of litigation, suit shall be
brought in St. Louis County, Missouri.
 
E.    Each party hereto has participated in the drafting of this Lease, and
expressly acknowledges such joint participation, to avoid application of any
rule construing contrac-tual language against the party which drafted such
language.
 
F.    This Lease is modified and affected by the Exhibits which are attached
hereto and made a part hereof.
 
G.    Submission of this Lease by Landlord shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound hereby until a copy of
this Lease has been fully signed by Landlord and Tenant and delivered to each
party.
 
H.    Time is of the essence in this Lease and all of its provisions. If the
date provided for the performance of any act hereunder occurs on a Saturday,
Sunday or a holiday observed by national banks in the State of Missouri, then
the time for the performance of such act shall be deemed extended to the next
following business day.
 
I.    Each party represents and warrants that: (i) such party is duly organized
and validly existing as the type of entity described in the first paragraph of
this Lease, (ii) such party is in good standing under the laws of the state in
which it is organized, (iii) such party has the power to enter into this Lease,
(iv) the person or persons executing this Lease on behalf of such party is/are
duly authorized to execute this Lease on behalf of such party, and (v) this
Lease is binding on such party.
 
J.    In the event of any litigation or other proceedings (including, but not
limited to arbitration and bankruptcy proceedings) between Landlord and Tenant
concerning the Lease or the Premises, the non-prevailing party shall pay to the
prevailing party all court costs and reasonable attorneys' fees and costs of
such litigation or other proceeding, if any, incurred by the prevailing party in
connection with such litigation or other proceeding.
 
K.    INTENTIONALLY DELETED
 
L.    This Lease and the exhibits hereto constitute the entire agreement between
Landlord and Tenant concerning Tenant's lease of the Premises, and said Lease
and exhibits supersede in their entirety all prior agreements, including all
letters of intent.
 
M.    No amendment to this Lease shall be binding on a party hereto unless the
amendment is in writing and signed by the party to be bound.
 
N.    No waiver shall be binding on a party unless the waiver is in writing and
signed by the party to be bound. Delay in enforcing rights shall not constitute
a waiver of the right to enforce such rights. Failure to strictly enforce the
terms of this Lease shall not constitute a waiver of Landlord's rights to at any
time thereafter strictly enforce the terms of this Lease. Acceptance by Landlord
of part of a payment due under this Lease shall not constitute a waiver of
Landlord's rights to enforce a default resulting from failure to make the full
payment due, and shall not constitute an accord and satisfaction, unless both
Landlord and Tenant sign a separate written agreement (meaning separate from any
writing on any check tendered to Landlord) expressly setting forth the terms of
the waiver or accord and satisfaction. The parties agree that Landlord shall not
be bound by any agreements or language on any checks tendered to Landlord by or
on behalf of Tenant.
 
O.    The following obligations of the parties under this Lease shall survive
any expiration or earlier termination of this Lease for any reason: (i) all
Landlord and Tenant indemnification obligations, (ii) Tenant's obligation to
keep the Premises free of liens, (iii) all obligations Tenant has to maintain
the Premises in the condition required by this Lease, (iv) all obligations
Tenant has at the termination of this Lease to remove Tenant improvements, to
restore the Premises as required by this Lease and to repair damage caused by
the removal of property from the Premises, (v) all unpaid monetary obligations
of Landlord and Tenant which pertain to periods prior to the date this Lease
terminated, (vi) Tenant’s obligation to confirm that its rights under this Lease
have terminated, (vii) all damages due Landlord and Tenant as a result of any
default under this Lease, and (viii) all obligations of Tenant pursuant to
Sections 15, 33.J and 45 of this Lease.
 
P.    For purposes of this Lease, the term "normal business hours", shall mean
Monday through Friday from 7:00 a.m. to 6:00 p.m., Saturdays from 8:00 a.m. to
1:00 p.m., excluding Sundays and holidays.
 
Q.    Tenant's officers, employees, invitees and customers shall have access to
the Premises at all times (including hours other than normal business hours);
provided, however, that after normal business hours Landlord may elect to impose
reasonable security precautions to restrict access to the Premises by other
persons, and further provided that Landlord may reasonably restrict access to
the Building pursuant to Section 12 above. Notwithstanding any provision in this
paragraph to the contrary, this Section shall only apply after Tenant has given
back space in the Building to Landlord pursuant to Section 40.
 
34.    INTENTIONALLY DELETED.
 
35.    Recording.    If requested by Tenant, Landlord will execute a memorandum
of lease in recordable form, in a form mutually agreeable to Landlord and
Tenant, which may be recorded by Tenant in the St. Louis County real estate
records. Upon the termination of this Lease or upon any information in such
memorandum becoming inaccurate, Tenant shall, upon request of Landlord, promptly
execute an instrument in recordable form that states that the Lease has
terminated, or that corrects any inaccurate information, as the case may be.
 
36.    INTENTIONALLY DELETED.
 
37.    Renewal Option.


A.    Tenant shall have the right and option to extend the term of this Lease
for the number of renewal periods set forth in the Basic Lease Data section,
each such renewal period to be for the term of years set forth in the Basic
Lease Data section, upon the following additional terms and conditions:


(1)    No Default by Tenant has occurred hereunder and is continuing beyond any
applicable cure period at the time the applicable renewal option is exercised;
provided, however, that this condition shall not apply if, at the time the
applicable renewal option is exercised, Tenant is disputing in good faith that a
Default by Tenant has occurred, and cures such Default within ten days following
an adjudication finding that such Tenant Default has in fact occurred.


(2)    Tenant shall give to Landlord written notice of the exercise of the
applicable option not less than twelve (12) months prior to the expiration of
the initial term that immediately precedes such renewal term. If Landlord does
not receive Tenant's notice on or before the beginning of the applicable 12
month period, Tenant shall be deemed to have waived all remaining renewal
options to renew this Lease. Time is of the essence with respect to exercise of
each renewal option, and Landlord may treat the renewal option as lapsed and
rent all or any part of the Premises to other persons for all or any part of
that period (and later periods) if the Landlord has not received Tenant's
written renewal notice at least twelve (12) months prior to commencement of the
renewal term.


B.    All provisions of this Lease shall apply to Tenant's leasing of the
Premises during each renewal term, except the Base Rent payable by Tenant to
Landlord during each renewal period shall be the greater of: (i) ninety-five
percent (95%) of the then "Fair Market Rental Rate" as determined in the manner
set forth in Subsection C below, or (ii) the average or the “effective” lease
rate over the preceding lease term.
 
C.    As used in this Lease, the term "Fair Market Rental Rate" shall mean the
Base Rent determined pursuant to the procedure set forth in this Subsection C.
The determination of the Fair Market Rental Rate for the Premises under this
Lease shall be based upon the base rentals being received, at the time in
question, by landlords of Class A suburban office buildings located in St. Louis
County. Other considerations to be taken into account in determining the Fair
Market Rental Rate for the Premises shall include (i) the term of this Lease,
(ii) the size of the applicable space, (iii) the pass through obligations under
this Lease, (iv) the amenities offered by the Park, and (v) the location of the
Building. If the Fair Market Rental Rate is to be determined by Qualified
Appraisers (defined below) pursuant to the provisions of this Subsection C, then
the Qualified Appraisers shall be entitled to also take into account any and all
other factors they deem relevant in determining the base rental for the space in
question. For a period of thirty (30) days following (i) Tenant's exercise of
Tenant's renewal option under Section A above, Landlord and Tenant shall
diligently and in good faith negotiate the Base Rent for the space in question,
apply-ing the foregoing standards. If Landlord and Tenant are able to agree in
writing upon such Base Rent, then such agreed upon Base Rent shall represent the
Base Rent for the space in question. If, however, Landlord and Tenant are unable
to agree in writing upon such Base Rent within the foregoing 30-day period, then
(i) Tenant may rescind any exercise of its option to renew by written notice to
Landlord within 2 business days after expiration of said 30 day period; or (ii)
if no such rescission notice is given within said 2 business days, then within
10 business days after the 30 day period expires, each party shall select a
Qualified Appraiser familiar with similar properties located in the St. Louis
market area, the Fair Market Rental Rate for the Premises shall be determined
according to the following procedure:


(1)    Tenant and Landlord shall each appoint a real estate appraiser that
satisfies the following criteria ("Qualified Appraiser"): (i) the appraiser must
be an MAI appraiser, (ii) the appraiser must have at least ten (10) years
experience in appraising commercial property comparable to the Premises in the
St. Louis, Missouri metropolitan area, and (iii) the appraiser must be currently
licensed as an appraiser. In case either Tenant or Landlord shall fail to
appoint a Qualified Appraiser within 10 business days after the 30 day period
expires following Landlord's receipt of notice that Tenant elects to renew the
Lease, then the Qualified Appraiser appointed by the party not failing to make
such appointment shall appoint a Qualified Appraiser for and on behalf of the
party so failing to appoint a Qualified Appraiser. Each appraiser shall make its
determination of Fair Market Rate and together shall present such determination
to Landlord and Tenant. If such Appraisers are unable to agree, the Appraisers
shall jointly select a third Appraiser to establish a Fair Market Rental Rate.
In case said Qualified Appraisers shall refuse or are unable to agree upon a
third Qualified Appraiser, then such third Qualified Appraiser shall be
appointed by the then acting president of the St. Louis Chapter of the Appraisal
Institute, or its successors or assigns, or if such President shall be unwilling
to make such appointment, then such third Qualified Appraiser shall be selected
by drawing from a pool of two (2) or more Qualified Appraisers which such
President deems qualified, and provided such President shall appoint (or
designate for the pool of eligible candidates) only persons who are deemed to be
neutral to the parties (i.e. who have no potential conflict of interest that
might favor Landlord or Tenant). The Fair Market Rental Rate selected by the two
initial Qualified Appraisers shall be the Fair Market Rental Rate for the
Premises if they are able to agree on an amount, and if the two initial
appraisers are not able to agree on an amount, then the Fair Market Rental Rate
determined by the third appraiser shall be the Fair Market Rental Rate for the
Premises (to be used in the formula in Section 37.B).


(2)    Each party shall bear the fee charged by the Qualified Appraiser
appointed by it in connection with performing the services required by this
Section, and if the third Qualified Appraiser is appointed, the fee charged by
such third Qualified Appraiser for its services under this Section shall be
divided equally between the parties. The parties acknowledge and agree that the
Base Rent for the space in question may be expressed as an amount which is
subject to periodic increases based on fixed amounts, or a fixed percentage, or
any one of the indexes published by the United States Department of Labor,
Bureau of Statistics, and referred to as the "Consumer Price Index", or some
other generally recognized index.
 
D.    The parties agree to be bound by the Base Rent for the Premises determined
in accordance with the foregoing procedure.
 
38.    INTENTIONALLY DELETED.
 
39.    Reimbursement for Certain Capital Expenditures Upon Expiration of
Lease.    If during the Lease Term, Tenant makes a capital expenditure (as
determined by GAAP) to the Premises and the useful life of the capital
expenditure exceeds the term of the Lease, then, upon expiration of the Lease,
Landlord shall pay to Tenant an amount equal to the depreciated value of the
capital expenditure at the time of the expiration of the Lease on a
straight-line basis, amortized over the useful life of the subject capital
improvement. Except as provided in the following sentence, no such capital
improvement shall be made without Landlord’s prior approval, granted or withheld
in Landlord’s discretion. If such a capital expenditure is required to permit
Tenant to continue to occupy the Improvements as a single tenant-occupant for
general office use, then Landlord shall not withhold its consent to the making
of such a capital expenditure, provided that Landlord is given reasonable
approval rights as to the cost, quality and functionality of the subject capital
improvement.
 
40.    Option to Reduce Space.


A.    Pursuant to the terms of this Section 40, effective on each of the
following three (3) dates (any of such dates to be sometimes referred to as a
“Give Back Date”): (i) the first day of the seventy-ninth (79th) full calendar
month following the Commencement Date (the “First Give Back Date”); (ii) the
first day of the ninety-first (91st) full calendar month following the
Commencement Date (the “Second Give Back Date”); and (iii) the first day of the
one hundred third (103rd) full calendar month following the Commencement Date
(the “Third Give Back Date”), Tenant shall have the right to "give back" one
full floor of space in the west wing of the Building, provided that the one full
floor space given back shall be in the following sequence (the one full floor,
west wing space given back to be hereinafter called the “Give Back Space”):
 
(i)    3rd Floor of West Wing;
 
(ii)    2nd Floor of West Wing; and 
 
(iii)    1st Floor of West Wing;
 
The parties acknowledge and agree that Tenant’s rights to give back space under
this Section 40 are limited to one full floor of west wing space per Give Back
Date, even if Tenant chooses not to exercise such rights during any previous
Give Back Date.


B.    In order to exercise Tenant’s give back rights effective as of any
particular Give Back Date, Tenant must give Landlord written notice at least one
hundred eighty (180) days in advance of the applicable Give Back Date (a “Give
Back Notice”). Upon the timely delivery of a Give Back Notice, Tenant shall be
obligated to surrender the applicable one full floor of Give Back Space to
Landlord (in the sequence stated in Section 40.A) no later than the applicable
Give Back Date, without demand, in as good condition as when delivered to
Tenant, reasonable wear and tear excepted, and shall remove all of Tenant's
trade fixtures, movable equipment, furniture, other personal property and all
leasehold improvements (to the extent required by Section 13.C), and shall
comply with Section 13.C of this Lease with respect to the applicable full floor
Give Back Space.


C.    In addition to Tenant’s obligations in Section 40.C, upon surrender of the
applicable full floor Give Back Space, Tenant shall pay to the Landlord the sum
of (i) the actual cost incurred by Landlord in converting the Building to a
multi-tenant building (provided such amount shall not exceed Four Dollars
($4.00) per RSF of the final full floor Give Back Space); and (ii) a termination
fee calculated as follows:
 
First Give Back Date:     $18.00 per RSF;
 
Second Give Back Date:    $12.00 per RSF; and
 
Third Give Back Date:        $6.00 per RSF.
 
D.    The termination fee described in Section 40.C for any Give Back Space
shall be due and payable no later than the Give Back Date for such Give Back
Space. The conversion costs described in Section 40.C for any Give Back Space
shall be due and payable within thirty (30) days following Tenant’s receipt of
Landlord’s invoice for such costs, which invoice shall provide documentation, in
reasonable detail, that the conversion costs for which Landlord is being
invoiced (subject to the $4.00 per square foot limit) were in fact incurred by
Landlord.
 
E.    Certain provisions set forth in Section 51 shall also apply following the
exercise by Tenant of its give back rights. Following the exercise by Tenant of
any of its give back rights: (1) subject to rights reserved by Tenant in Section
30, any tenants for the give back space shall have nonexclusive rights to use
all parking facilities that serve the Building, (2) Landlord may create such
common areas in the Building and on the Property as are reasonably necessary to
provide such tenants with reasonable access to the give back space, and (3)
Landlord and Tenant shall execute an amendment to this Lease reflecting such
changes as need to be made to this Lease as a result of such give back, which
changes might include, but are not limited to, provisions for Landlord to
provide additional Building services, and pass through obligations whereby
Tenant would pay its pro rata share of the expenses incurred by Landlord in
providing additional Building services. In addition, Landlord reserves the right
to install such HVAC systems, wiring, utilities and other equipment in the
Building and on the Property as may be needed to serve the needs of the tenants
in the give back space.
 
41.    Early Termination.    Upon eighteen (18) months prior written notice to
Landlord, Tenant shall have the right to terminate the Lease and the entire
remaining Lease Term, effective as of the first day of the one hundred third
(103rd) full calendar month following the Commencement Date. On the termination
date, Tenant shall pay to Landlord a termination fee equal to the sum of $4.66
per RSF of the space then comprising the Premises, plus (i) the unamortized
portion of the leasing commission paid by Landlord pursuant to Section 26, plus
(ii) the unamortized portion of the Allowance (said commission and Allowance to
be amortized on a straight-line basis over the original Lease Term).
 
42.    Existing Lease Extension.    Landlord shall cause the landlord at 13500
Riverport Drive to extend the term of Tenant’s occupancy to March 15, 2007. If
further extensions are needed, provided the landlord of 13500 Riverport Drive is
given at least nine (9) months written notice prior to the above stated extended
expiration date, Landlord will obtain a commitment from the landlord at 13500
Riverport Drive to extend Tenant’s occupancy in one month increments not to
exceed six (6) additional months. During any of the above extension periods, the
fixed monthly rent (without other charges or pass thorough charges) will be
sixty-six thousand five hundred dollars ($66,500.00) per month. All other terms
and conditions of the present lease now existing shall continue to apply during
any extension period. Notwithstanding the foregoing, if the Commencement Date is
delayed for reasons other than Tenant’s Delay or Force Majeure Events, Landlord
shall be responsible for any and all holdover rent penalties and other penalties
payable by Tenant to the landlord of 13500 Riverport Drive as a result of such
delay in the Commencement Date.
 
43.    Roof Access and Usage.    Tenant, subject to Landlord's approval, may, at
anytime during its lease term, locate and install one or more satellite dishes,
microwave antennae and other equipment on the roof of the building. The Tenant
must do so under a separate license agreement substantially in the form attached
hereto as Exhibit F, with such changes as may be approved by the parties hereto,
that contains customary terms, including requirements for code compliance and
ensuring that the Landlord's roof warranty is not invalidated. Tenant will have
access at any time to the roof, equipment rooms, telephone rooms, and other
areas in which Tenant's equipment may be placed, subject to the terms of such
license agreement.
 
44.    Waiver of Landlord Lien.    Landlord shall waive any and all rights
available to Landlord under Missouri law to lien or attach the property of
Tenant or any other party located in the Premises. In order to facilitate any
leasehold or inventory financing required by Tenant, Landlord agrees to execute
and deliver to Tenant and Tenant’s lender, from time to time, a form of
“Landlord Waiver and Consent” confirming the foregoing and permitting such
lender to enter upon the Premises in the event of a default by Tenant and
recover any goods financed by such lender, and containing other customary and
reasonable provisions as may be requested by such lender, as well as customary
and reasonable provisions to protect the interests of Landlord.
 
45.    Landlord Default.
 
A.    It shall be a “Landlord Default” if Landlord fails to comply with any
term, provision or covenant of this Lease, and such failure continues for thirty
(30) days or more after written notice thereof to Landlord, provided that if it
reasonably takes longer than 30 days to cure such default, then Landlord shall
have the amount of time that it reasonably takes to cure such default, on
condition that Landlord has commenced curing the default within 30 days after
the default notice was given and is continuing diligent efforts to cure the
default.
 
B.    If a Landlord Default occurs, Tenant may (but shall not be obligated to)
cure such Landlord Default on behalf of Landlord, at Landlord’s expense. If
Tenant incurs any expense (including reasonable attorney's fees), or suffers any
damages, as a result of a Landlord Default, Landlord shall reimburse or pay
Tenant for such expenses or damages within fifteen (15) days after receipt of
Landlord's invoice therefor, together with the interest at the Default Rate (as
defined in Section 15.E). Without limiting the foregoing, if a Landlord Default
arises from the failure by Landlord to make a payment of money required to be
paid by Landlord to Tenant under this Lease, the amount of such required payment
shall accrue interest at the Default Rate from the date such amount was required
to be paid through the date such amount is paid.
 
C.    If Tenant claims a Landlord Default has occurred and has demanded payment
from Landlord as a result thereof, and if Landlord notifies Tenant that it
disputes such claim, and/or and fails or refuses to pay the amount demanded by
Tenant to satisfy such claim within the15-day period provided in Section 45.B,
Tenant may serve Landlord with written notice advising that Tenant intends to
set-off the amount Tenant claims is due from the Base Rent next payable (a
“Set-Off Notice”). Within ten (10) days of Landlord’s receipt of a Set-Off
Notice, Landlord may notify Tenant in writing that Landlord will initiate the
expedited dispute resolution procedure described on Exhibit G hereto to
determine whether a Landlord Default has occurred and if so, the extent of
Tenant’s damages resulting therefrom. If Landlord does not timely notify Tenant
of its intent to initiate an expedited dispute resolution procedure, Tenant may
deduct (set off) from the next payment of Base Rent the lesser of (i) the amount
of damages Tenant claims it has suffered, or (ii) 25% of the next payment of
Base Rent due. If Landlord timely notifies Tenant of its intent to initiate an
expedited dispute resolution procedure, then the parties shall submit the
resolution of Tenant’s claim to expedited resolution procedure described on
Exhibit G and shall not be entitled to exercise its set off rights during the
pendency of the dispute resolution procedure; provided however, if the expedited
dispute resolution procedure is not resolved within 120 days (subject to
extension for any Tenant caused delays), Tenant shall be entitled to deduct
(off-set) the lesser of (i) the amount of damages Tenant claims it has suffered,
or (ii) 25% of the next payment of Base Rent due until final resolution of the
expedited dispute resolution procedure. If an expedited dispute resolution
procedure is triggered and results in a decision in favor of Tenant, Tenant
shall be entitled to set off from Base Rent without limitation, to the extent
consistent with the outcome of the expedited dispute resolution procedure.
 
D.    Tenant's set-off rights herein shall be non-exclusive and in addition to
any other remedies available to Tenant in the Lease, at law or in equity;
provided, however, in no event shall Tenant's remedies include a right of
termination if Landlord’s failure to perform is the result of a good faith
dispute as to Landlord’s rights and/or obligation(s) under the terms of the
Lease; provided further, that if a default by Landlord would have otherwise
entitled Tenant to a termination right, such termination right shall be
available if such default remains uncured for 30 days following a final decision
made in an adversary proceeding. Landlord’s decision to not trigger an expedited
dispute resolution procedure in response to a claim by Tenant of a Landlord
Default, shall not constitute a waiver by Landlord of any rights Landlord may
have at law or equity to dispute Tenant’s claim (including disputing any set off
actions taken pursuant to Section 45.C hereof).
 
46.    Dispute Resolution.    Any decision made pursuant to the expedited
dispute resolution procedure described in Exhibit G shall be final, binding and
conclusive on all of the parties. Judgment upon the award may be entered in any
court having jurisdiction thereof. The parties may by mutual agreement submit
any other disputes to resolution pursuant to the dispute resolution procedure
set forth on Exhibit G hereto, however, neither party is required to submit any
other disputes to such resolution procedure.
 
47.    Landlord Representations.    Landlord makes the following
representations: (i) the zoning for the Premises will permit Tenant to utilize
the Premises as an office building or pharmaceutical distribution center without
the necessity of obtaining a zoning variance or a conditional or special use
permit; (ii) an occupancy permit authorizing the use of the entire Premises by
Tenant will be issuable to Tenant upon Substantial Completion of the Tenant
Improvements; (iii) except for those improvements to be constructed by Tenant,
all improvements located on the Premises will comply in all respects material to
the agreed-upon Final Plans and Specifications, all applicable zoning and
building codes, subdivision or Protective Covenants restrictions, ordinances and
regulations, and all applicable fire, environmental, occupational safety and
health standards and similar standards established by law; (iv) there is no
pending or, to the knowledge of Landlord, threatened litigation, mechanic's
liens or claims of liens, condemnation proceedings (except as described in
Section 49) , administrative actions or judicial proceedings of any material
nature relating to the Leased Premises, including, without limitation, disputes
with subcontractors or material suppliers, owners of adjacent properties,
governmental authorities or prior owners of the Premises that will affect the
Tenant’s ability to occupy the premises undisturbed (provided, however, that
Landlord shall have the right to bond over or provide other reasonable security
with respect to such disputes); (v) there are no leases, subleases, licenses,
concessions or other agreements, written or oral, granting to any person or
entity other than Tenant the right to use or occupy any portion of the Premises;
(vi) to the best of Landlord's knowledge, all improvements constructed by
Landlord will be completed in a good and workmanlike manner and in accordance
with the Final LI Plans and Final TI Plans and will be in proper working order
and will not require any repairs or replacements which have not been made as of
the Commencement Date; (vii) to the best of Landlord's knowledge, the roof,
walls, floor and other structural components of the building will be
structurally sound and free of any material defects and do not require any
repairs or replacements which have not been made; and (viii) to the best of
Landlord's knowledge, no hazardous substances will be incorporated by Landlord
into the Building, or located on or under, or affect the Premises. If requested
by Tenant, Landlord shall issue a Certificate to Tenant upon Substantial
Completion confirming that the representations in this Section are true and
correct as of said date.
 
48.    INTENTIONANLLY DELETED.
 
49.    Condemnation Contingency.    Landlord acknowledges that two (2) existing
homeowners within the Property are subject to eminent domain proceedings
initiated by Ground Lessor. The Ground Lessor’s need to acquire these properties
(the “Condemned Parcels”) shall not delay the Commencement Date so long as
Ground Lessor diligently pursues such condemnation, and acquires title and
control of the Condemned Parcels by April, 2006. Notwithstanding any other
provision of this Lease to the contrary, Tenant shall have the right to
terminate the Lease by written notice (the “Termination Notice”) to Landlord
given no earlier than November 14, 2005 and no later than November 15, 2005, if
all of the following terms and conditions are satisfied:
 
       A.    The University has not (i) acquired title to the Condemned Parcels;
or (ii) entered into binding and non-contingent (but subject to Board of Curator
approval) contracts to purchase the Condemned Parcels.
 
        B.    Tenant shall pay to Landlord within thirty (30) days after receipt
of Landlord’s Expense Documentation (as defined below), fifty percent 50% of
Landlord’s actual out-of-pocket expenses (“Landlord’s Expenses”) incurred with
respect to the Premises and the transaction under this Lease for the period
commencing on August 12, 2005 and continuing until the date of the Termination
Notice, Tenant's liability under this paragraph not to exceed five hundred
thousand dollars ($500,000.00).
 
        C.    Promptly after receipt of the Termination Notice, Landlord shall
provide to Tenant an itemization of Landlord’s actual out-of-pocket expenses and
such other documentation reasonably requested by Tenant (collectively,
“Landlord’s Expense Documentation”).
 
Upon compliance with the foregoing provisions, including payment of Landlord’s
Expenses, the Lease shall terminate and neither Landlord nor Tenant shall have
any further rights or obligations thereunder.
 
Notwithstanding the foregoing right of termination, if Landlord provides written
confirmation to Tenant within ten (10) business days after the date of the
Termination Notice that (i) Landlord has agreed to accept full responsibility
for acquiring title to the Condemned Parcels; (ii) acquisition of the Condemned
Parcels will be completed in a manner so as to not delay the Commencement Date;
(iii) all penalties applicable under Section 4.C of this Lease shall be
applicable for any delay in the Commencement Date resulting from a failure to
obtain the Condemned Parcels in a timely manner; (iv) any delay in acquisition
of the Condemned Parcels shall not constitute an event of Force Majeure and (v)
Landlord and Tenant have agreed upon a written plan setting forth Landlord’s
plan to acquire the Condemned Parcels and/or modify the Outline Plans and
Specifications to address a scenario where the Condemned Parcels are not
acquired by a date certain, then Tenant’s termination of the Lease shall be
rescinded and the Lease shall continue in full force and effect subject to the
conditions set forth above.
 
Provided this Lease is not terminated by Tenant pursuant to this Section 49, the
Premises shall be expanded to include the Condemned Parcels as and when they are
acquired by Ground Lessor and the residents thereof have been relocated.
 
50.    Economic Incentives.
 
          A.    Landlord acknowledges and agrees that Tenant has negotiated
agreements to receive the following economic incentives: (i) exemption from
withholding tax and tax credits for new and retained jobs under the Missouri
Quality Jobs Program as described in more detail in the Proposal from the
Missouri Department of Economic Development, dated August 29, 2005 (the “State
Incentives”); and (ii) a commitment from St. Louis County to provide fifty
percent (50%) abatement of real and personal property taxes for a period of ten
(10) years and sales tax abatement on all or a substantial portion of
construction materials for the construction of the Premises under Chapter 100 or
an alternative program with equivalent impact (collectively, the “Local
Incentives”). Landlord covenants and agrees to cooperate with Tenant in
obtaining the full benefit of the foregoing incentives and shall enter into such
agreements that may be required to effectuate said incentives (so long as Tenant
reimburses Landlord for any reasonable out-of-pocket incurred by Landlord with
respect to the State Incentives). Without limiting the foregoing, Tenant agrees
that if necessary to effectuate tax abatement with respect to Tenant’s personal
property, Tenant, upon receipt of written request from Landlord, shall convey
Tenant’s personal property to a tax-exempt entity designated by Landlord
pursuant to the terms of a sale-leaseback transaction upon such terms and
conditions reasonably acceptable to Tenant. The parties acknowledge and agree
that (i) the Rent provided hereunder assumes that Landlord will not pay any
sales tax on construction materials for the Landlord Improvements; provided,
however, that if any sales tax is payable on construction materials for the
Landlord Improvements, the payment thereof shall be the sole responsibility of
Landlord without any adjustment in the Rent; and (ii) the Allowance provided
hereunder assumes that the Contractor will not pay any sales tax on construction
materials for the Tenant Improvements; provided, however, that if any sales tax
is payable on construction materials for the Tenant Improvements, the payment
thereof shall be the sole responsibility of Landlord without any adjustment in
the Allowance.
 
B.    In light of Landlord’s commitment and obligation to construct the Road
Improvements, Landlord intends to seek benefits under a TDD and/or other
economic development program to assist Landlord and St. Louis County in funding
the Road Improvements. As Landlord requires flexibility in structuring economic
incentive programs to meet Landlord’s financial obligations with respect to the
Road Improvements, Landlord and Tenant agree to cooperate with Landlord’s
efforts related to obtaining such benefits, subject to the following:
 
(1)    Landlord covenants and agrees that except as contemplated by that certain
Road Agreement among Landlord, Ground Lessor and St. Louis County, Missouri, of
even date herewith related to the Road Improvements (the “Road Agreement”), it
will not seek any additional economic incentives or consent to the creation of
any tax increment financing, community improvement district, transportation
improvement district or the imposition of other special assessment affecting
Tenant, the Premises or any adjacent land under option by Tenant (the “Option
Premises”) without the prior written consent of Tenant, such consent not to be
unreasonably withheld, delayed or conditioned.
 
(2)    With the exception of real property and personal property ad valorem
taxes, the Premises and the Option Premises shall not be subject to any special
assessments or other tax levies the proceeds of which directly or indirectly
fund the cost of the Road Improvements. Notwithstanding the foregoing or any
other provision of this Lease to the contrary, Tenant shall reimburse Landlord
for Taxes in the amount and the manner described in Section 6. All other taxes,
special assessments and levies against the Premises, the Option Premises and
this Lease shall be the sole responsibility of Landlord.
 
(3)    Landlord shall pay all transactional expenses incurred to facilitate the
Local Incentives; provided, however, Tenant shall pay the fees and expenses of
its attorneys and other consultants.
 
(4)    Landlord shall have flexibility in implementing the structure of Local
Incentives, including the incentive programs under which such Local Incentives
are realized by Tenant; provided, however, any such programs shall not reduce
the amounts previously awarded to Tenant under the Local Incentives or adversely
affect Tenant’s eligibility under any of the economic incentives previously
awarded to Tenant.
 
(5)    Tenant shall receive the full benefit of the economic incentives
previously negotiated by Tenant. If the incentive structure implemented by
Landlord results in a reduction of the benefits that Tenant would have received
Landlord shall, at Tenant’s election, reimburse Tenant for all such amounts in
cash or in the form of reduced rent payable in the manner and time in which the
foregoing benefits would have been paid to Tenant.
 
51.    Property Management Services.    As long as Tenant has not exercised any
of its “give back” rights (described in Section 40), Tenant shall pay Landlord a
management fee of twenty thousand dollars ($20,000) per year, which will
increase at the same times and at the same percentages as base rent. For
example, in year 4 both the management fee and base rent will increase 5.65%. If
Tenant exercises its “give-back” rights, then management of the Premises shall
be turned over to Landlord (provided that Tenant will retain the right to
continue to contract for its own janitorial service), and Landlord may charge
Tenant a market rate management fee of up to 5% of the base rent. In the latter
situation, Landlord will provide evidence to Tenant that the management fee
Landlord proposes to charge is consistent with the market for managing similar
Class A buildings in the metropolitan St. Louis area (the "Market Rate
Management Fee"). If Landlord and Tenant are unable to agree on the Market Rate
Management Fee to be charged by Landlord within 30 days, either party may by
written notice to the other party require that the Market Rate Management Fee be
determined pursuant to the procedure described in this Section. Each party shall
appoint a neutral, senior executive of a property management company experienced
in managing Class A office buildings in the St. Louis, Missouri metropolitan
area (a “Property Manager”), to determine the Market Rate Management Fee. If
said two Property Managers are able to agree on the Market Rate Management Fee,
then the rate they agree on shall be the Market Rate Management Fee for the
Premises. If said two Property Managers are unable to agree on a Market Rate
Management Fee, then they shall each provide the parties in writing their
opinion of the management fee that they each believe represents a Market Rate
Management Fee for the Premises. Said Property Managers shall also, by mutual
agreement, appoint a third Property Manager who shall also provide his/her
determination of the Market Rate Management Fee for the Premises, and the Market
Rate Management Fee recommended by the Property Managers that is neither the
highest nor lowest shall be the Market Rate Management Fee for the Premises.
Each party shall pay any fees charged by the Property Manager appointed by it,
and the parties shall share equally in any fees charged by a third Property
Manager.
 
52.    Ground Lease.    If either Landlord or Tenant receive a default notice
under the Ground Lease, the party receiving such default notice shall promptly
forward a copy of the same to the other party. With respect to any default under
the Ground Lease, Tenant may exercise any cure rights that are granted to the
lessee under the Ground Lease within any cure period allowed under the Ground
Lease for such default.
 
53.    Consequential or Punitive Damages.    Neither party hereunder be liable
to the other party for consequential or punitive damages as a result of breach
of a party’s obligations under this Lease.
 
54.    Property Due Diligence.    Landlord shall complete the following studies
related to the Property: (i) geo-tech/soil borings; (ii) wetlands study; (iii)
archeological study; (iv) environmental audit; (v) land survey; and (vi) title
search (collectively, the “Property Due Diligence”). All Property Due Diligence
shall be performed at Landlord’s sole cost and expense, with copies of the final
reports related to the Property Due Diligence (collectively, the “Property Due
Diligence Reports”) made available to Tenant no later than November 9, 2005.
Landlord acknowledges and agrees that completion and delivery of the foregoing
items shall not delay the Commencement Date. The parties’ obligations under this
Lease shall be contingent on their review and approval of the Property Due
Diligence on or before the date that is three (3) business days following the
date the Property Due Diligence Reports are delivered to Tenant (the “Property
Due Diligence Contingency Date”). If Landlord or Tenant are not satisfied with
the Property Due Diligence, then either party shall have the right to terminate
this Lease upon the delivery or written notice thereof to the other party on or
before the Property Due Diligence Contingency Date. If such notice of
termination is not delivered by either party as provided above, then the Lease
shall continue in full force and effect. Notwithstanding the foregoing, neither
party shall have the right to terminate this Lease pursuant to this Section 54
due to any defect, condition or matter that is to be corrected or otherwise
addressed by Landlord pursuant to the Road Agreement or as may be necessary to
Substantially Complete the Landlord Improvements and Tenant Improvements as
required under the terms and conditions of this Lease.
 
55.    Adjustment to Premises.
 
A.    Landlord and Tenant acknowledge and agree that the Premises shall be
subject to adjustment as follows:
 
 
(1)    The Premises shall be expanded to include the Condemned Parcels as
provided in Section 49 hereof,
 
(2)    The detention basin for the Premises is currently expected to comprise
the area referred to on Exhibit A-1 as the “Detention Basin Area”. Such
detention basin may require reconfiguration. If reconfigured, the Premises shall
be adjusted for the reconfigured detention basin area.
 
(3)    The northern edge of the right of way for the Road Improvements may
require reconfiguration. If reconfigured, the boundary of the Premises abutting
such reconfigured right of way shall be adjusted accordingly.
 
(4)    Bi-State Development Agency of the Missouri-Illinois Metropolitan
District, d/b/a Metro (“Metro”) owns property that abuts part of the western
boundary of the Property (the “Metro Property”) and it is desirable that
Landlord acquire a fee interest in the Metro Property or a perpetual easement
right to use the Metro Property for purposes of adding it to the Premises so
that it can be used as parking area. The Ground Lease provides for the
possibility of the Metro Property becoming part of the Demised Premises
thereunder. If and when the Metro Property becomes part of the Demised Premises
under the Ground Lease, it shall also become part of the Premises under this
Lease. The parties acknowledge that one of the ways contemplated by the Ground
Lease for the Metro Property to become part of the Demised Premises under the
Ground Lease is by exchanging certain portions of the Property for the Metro
Property. If such exchange occurs, then the portion of the Property exchanged
for the Metro Property shall be eliminated from the Premises.
 
(5)    The Ground Lease contemplates that if Landlord is unable to cause the
Metro Property to become part of the Demised Premises thereunder, Landlord may
require Ground Lessor to make a portion of the Option Premises part of the
Demised Premises under the Ground Lease to accommodate the parking requirements
under this Lease. If and when such a portion of the Option Premises becomes part
of the Demised Premises under the Ground Lease, it shall also become part of the
Premises under this Lease.
 
(6)    If pursuant to part (5) above, a parking area and/or a parking facility
for the Premises need(s) to be constructed on a portion of the property
currently included within the Option Area, then any delay in completing such
parking area and/or parking facility shall not be considered in determining
whether the Landlord Improvements are Substantially Complete. Nevertheless,
Landlord shall be required to complete the construction of any such parking area
and/or parking facility with diligence.
 
(7)    If the Premises and/or the Outline Specifications require(s) adjustment
pursuant to any provision of this Section 55, the parties shall execute an
amendment to this Lease reflecting such adjustment.
 
(8)    Notwithstanding any other provision of this Section 55 to the contrary,
any adjustment to the Premises (i) shall not increase or decrease the Base Rent;
(ii) with the exception of relocating a parking area and/or parking facility,
shall not materially affect the Final LI Plans; (iii) shall not reduce the
parking ratio below 5.5 spaces per 1,000 rentable square feet unless Landlord
and Tenant both agree to a lower parking ratio; and (iv) shall be subject to the
prior approval of Tenant, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, no such approval shall be required
for a reconfiguration made pursuant to subsection (1) of this Section 55.


 
[next page is signature page]
 

 


--------------------------------------------------------------------------------





SECTIONS 37 AND 45.C AND 51 OF THIS LEASE CONTAIN A BINDING ARBITRATION
PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.
 
WHEREFORE, Landlord and Tenant have respectively executed this Lease as of the
day and year first above written.
 
TENANT:
 
EXPRESS SCRIPTS, INC.
 
 
By /s/ David A. Lowenberg
David A. Lowenberg,
Chief Operating Officer
LANDLORD:
 
NORTHPARK PARTNERS ESI, LLC, a Missouri limited liability company
 
By McEagle NorthPark Partners ESI, LLC, a Missouri limited liability company,
its Manager
 
By /s/ Paul J. McKee, Jr.
Name: Paul J. McKee, Jr. 
Title: Manager
 

 


 



 


--------------------------------------------------------------------------------




 
EXHIBIT A - SITE PLAN SHOWING AREA COMPRISING THE PARK

 


--------------------------------------------------------------------------------



 
EXHIBIT A-1
 
LEGAL DESCRIPTION OF THE LAND
 


A tract of land being Part of Lots 18, 19, 28, 29, 30, 31, 33 and 34, and Part
of the Right-of-Way of North Avenue and Geiger Road of Carson Heights, according
to the plat recorded in Plat Book 7, Page 47 of St. Louis County records, Part
of U.S. Surveys 2502, 2503, and 3082, Township 46 North, Range 6 East of the
Fifth Principal Meridian, St. Louis County, Missouri, more particularly
described as follows:
 
Beginning at the Northeast corner of a tract of land conveyed to the Bi-State
Development Agency by deed recorded in Book 8818, page 147 of said records, said
corner also being the Northeast corner of dedicated right-of-way conveyed to St.
Louis County, according to the plat recorded in Plat Book 326, Pages 24 through
26 of said records; thence along the prolongation North of the East line of said
tract and along the East line of dedicated right-of-way conveyed to St. Louis
County according to the aforementioned plat and along the East line of a tract
of land conveyed to the Bi-State Development Agency by deed recorded in Book
9815, Page 2406 of said records, North 14 degrees 02 minutes 50 seconds Wets,
241.92 feet; thence continuing along said East line of the Bi-State Development
tract, North 83 degrees 16 minutes 35 seconds East, 15.23 feet; thence North 16
degrees 40 minutes 16 seconds East, 81.24 feet to the centerline of North Avenue
(40 feet wide), also known as Weldon Avenue; thence along said centerline, North
66 degrees 08 minutes 44 seconds West, 368.77 feet; thence leaving said
centerline, North 23 degrees 51 minutes 16 seconds East, 20.00 feet to the
intersection of the South right-of-way line of Interstate Highway 70 (variable
width); thence along said line, North 83 degrees 08 minutes 26 seconds East,
289.59 feet; thence South 89 degrees 59 minutes 32 seconds East, 102.87 feet;
thence South 83 degrees 44 minutes 46 seconds East, 261.76 feet; thence North 83
degrees 20 minutes 29 seconds East 295.54 feet; thence North 87 degrees 55
minutes 10 seconds East, 246,24 feet; thence South 74 degrees 55 minutes 21
seconds East, 141.38 feet to the intersection of said right-of-way line with the
centerline of a creek; thence along said centerline, South 46 degrees 57 minutes
37 seconds West, 28.36 feet; thence South 12 degrees 37 minutes 12 seconds West,
49.15 feet; thence South 34 degrees 24 minute 24 seconds Wets, 204.09 feet;
thence South 32 degrees 34 minutes 00 seconds West 81.86 feet; thence South 20
degrees 32 minutes 25 seconds West 140.20 feet; thence South 42 degrees 45
minutes 57 seconds West, 68.25 feet; thence South 21 degrees 18 minutes 56
seconds West, 162.06 feet to the North right-of-way line of the Proposed
Relocation of Geiger Road (70 feet wide); thence along said line, South 70
degrees 28 minutes 18 seconds West, 631.20 feet to the East line of a tract of
land conveyed to the Bi-State Development Agency by deed recorded in Book 8909,
Page 470 of said records; thence along said line, North 14 degrees 02 minutes 44
seconds West, 172.26 feet to the Southwest corner of the aforementioned Bi-State
Development tract conveyed by deed recorded in Book 8818, Page 147 of said
records; thence along the South line of said tract, North 75 degrees 57 minutes
16 seconds East, 55.00 feet; thence along the East line of said tract, North 14
degrees 02 minutes 44 seconds West, 77.17 feet; thence North 44 degrees 02
minutes 44 seconds West 10.20 feet; thence North 14 degrees 02 minutes 50
seconds West, 100.00 feet to the POINT OF BEGINNING, containing 14.612 acres in
gross area, however, LESS AND EXCEPTING a tract of land conveyed to Gerald A.
Breite by deed recorded in Book 9863, Page 1560 of said records, containing
0.299 acre, AND LESS AND EXCEPTING a tract of land conveyed to Rodolfo O.
Rendon, etal by deed recorded in Book 9863, page 1560 of said records,
containing 0.430 acres, leaving a net area of 13.883 acres per calculations by
Stock & Associates Consulting Engineers, Inc. during September, 2005.
 
Together with the following “Detention Basin Area”
 
[INSERT LEGAL DESCRIPTION OF DETENTION BASIN.]
 


 

 
 


--------------------------------------------------------------------------------




 


 
EXHIBIT B
 
BASE RENT DURING INITIAL TERM
 


LEASE YEARS
 
ANNUAL BASE
RENT PER RSF
1*
$14.15*
2
$14.15
3
$14.15
4
$14.95
5
$14.95
6
$14.95
7
$16.00
8
$16.00
9
$16.00
10
$16.00
11**
$16.00

 
* As provided in Section 5.A of the Lease, Landlord agrees that the first
$2,123,000.00 in Base Rent due pursuant to the foregoing Table is abated.
 
** The Initial Term of the Lease is Ten and one half years, so Tenant will pay
Base Rent at the Year No. 11 rate for only the first half of Lease Year No. 11
(and thereafter the rate applicable during the renewal period shall apply if
Tenant has exercised its renewal option).
 


 



 


--------------------------------------------------------------------------------




 
EXHIBIT C
 
OUTLINE PLANS AND SPECIFICATIONS


The Outline Plans and Specifications shall consist of:


1)    The plans and renderings presented to Express Scripts by NorthPark
Partners on July 26, 2005, comprising of site plan, typical floor plans, and two
exterior renderings. The project includes 315,000 rentable square feet of office
space and parking for 1732 cars. However, pursuant to Section 30 of this Lease,
Landlord and Tenant will consider whether less parking may be appropriate.
 
2)    Building outline specifications describing the quality of materials and
construction were submitted on July 31, 2005, and amended on August 17, 2005 to
reflect the architects’ request for clarification.
 
Landlord and Tenant acknowledge that, while the building design will evolve
through the normal design sequence, the above referenced presentation and
documents, referred to as the Concept Building Plans and Specifications,
represent the benchmark for building scale and quality.
 



 
 


--------------------------------------------------------------------------------




 
EXHIBIT D
 
BUILDING RULES AND REGULATIONS
 
(1)    Each tenant's interior signage shall be provided by Landlord at the
tenant's sole cost; and all such signage so placed shall be the tenant's risk.
Each tenant shall cause the removal of all such signage from the Property at the
end of its lease term, or Landlord may cause such removal at the tenant's
expense.
 
(2)    A tenant shall not alter any lock or install a new or additional or
replacement lock or bolt on any door of its premises and shall not permit any
duplicate keys to be made without the prior consent of Landlord. Each tenant
shall be fully responsible for the security of all keys to its premises except
for those keys retained by Landlord. All keys furnished to a tenant by Landlord
shall be surrendered to Landlord at the end of the term of the tenant's lease.
 
(3)    Landlord retains the power to prescribe the weight and proper position
and installation of safes, mechanical equipment, and any other bulky or
excessively weighty objects installed by a tenant in its premises. All such
equipment and objects shall be moved into or out of a tenant's premises under
the prior written consent and supervision of Landlord and at such times and
according to such regulations as may be designated from time to time by
Landlord. Landlord shall not be responsible for loss of, or damage to, any such
equipment or objects. Notwithstanding such supervision, each tenant shall be
responsible for all damage to the Building caused by such tenant maintaining or
moving any such equipment or objects.
 
(4)    No tenant shall use any method of heating or air-conditioning other than
that supplied by Landlord. If a tenant requires telegraphic, telephonic, burglar
alarm or similar services, the tenant shall first obtain, and comply with,
Landlord's requirements regarding installation.
 
(5)    All sidewalks, corridors and common areas shall not be obstructed by any
tenant or used for any purpose other than for ingress and egress. No tenant
shall place objects outside its premises except as approved by Landlord. The
common areas of the Building may not be used for any commercial purpose by any
tenant.
 
(6)    No tenant shall install any window treatments other than existing
treatments or otherwise obstruct the windows of its premises without Landlord's
prior written consent. The bathrooms shall not be used for any purpose other
than those for which they were constructed, and no rubbish shall be thrown or
disposed of therein.
 
(7)    Each tenant assumes full responsibility for protecting its premises from
theft, robbery and pilferage. Landlord reserves the right to exclude from the
Building all disorderly persons, persons under the influence of alcohol or a
controlled substance, idlers and peddlers, solicitors, and persons entering in
crowds or in such unusual numbers as to cause inconvenience to the tenants of
the Building. After business hours, each tenant shall lock the doors and windows
to its premises.
 
(8)    No tenant shall place in any trash box or receptacle any material which
cannot be disposed of in the ordinary and customary manner of trash and garbage
disposal, except Tenant at its expense will make its own arrangements for the
handling, storage and disposal of medical waste (if applicable), and Tenant
agrees to comply with all Applicable Laws in connection with handling, storage
and disposal of such medical waste (if applicable). All garbage and refuse
disposal shall be performed in accordance with directions issued from time to
time by Landlord. No tenant shall store in its premises any waste paper,
sweepings, rags, rubbish or other combustible matter, nor shall any tenant bring
into its premises any hazardous wastes, kerosene, oil or other highly
combustible material.
 
(9)    Landlord reserves the right to place into effect a "no smoking" policy
within all or selected portions of the Building and the Property. A tenant and
its employees and agents shall not be allowed to smoke in any location where
smoking is prohibited, and they shall not dispose of any smoking material
including, without limitation, matches, ashes and cigarette butts on the floors
of the Building, about the grounds of the Property, or in any receptacle other
than a specifically designated receptacle for smoking.
 


 



 
 


--------------------------------------------------------------------------------



 
EXHIBIT E
 


FORM OF SNDA
 
[Space above this line for Recorder’s use]
 
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 


This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is entered into by and between _______________________________, a
____________________________ (“Lender”) and Express Scripts, Inc., a Delaware
corporation (“Tenant”), as of the ______ day of __________, 20__ (the "Effective
Date"), with reference to the following facts:
 
A.    NorthPark Partners ESI, LLC, a Missouri limited liability company
(“Landlord”) and Tenant have entered into that certain Office Lease dated as of
_____________ __, 2005 (the “Lease”) pursuant to which Tenant has leased from
Landlord certain property owned by Landlord located at
______________________________________________________ (the “Property”), which
Property is described on Exhibit A attached hereto.
 
B.    Lender has made or will make a loan to Landlord secured by a mortgage or
deed of trust on the Property (the “Deed of Trust”).
 
C.    Tenant has requested that any transferee (including, without limitation,
Lender) of the interest of Landlord as a result of a Transfer, and such
transferee’s successors and assigns (“Purchaser”) not disturb Tenant’s tenancy
under the Lease upon any transfer of Landlord’s interest in the Property by
foreclosure, trustee’s sale, or other action or proceeding for the enforcement
of the Deed of Trust or by deed in lieu thereof (a “Transfer”).
 
D.    Tenant and Lender desire to enter into this Agreement to provide for a
non-disturbance arrangement between Tenant and Lender and to provide for the
attornment of Tenant to Lender, or its successor or assign, as applicable, in
the event of foreclosure under the Deed of Trust or any other acquisition of the
Property.
 
E.    All capitalized terms not defined herein shall have the meaning they are
given in the Lease.
 
NOW THEREFORE, for valuable consideration, Lender, Tenant and Landlord agree as
follows:
 
1.    Subordination.  Subject to the terms and conditions set forth in Paragraph
2 below, the Lease is and shall be subject and subordinate to the Deed of Trust,
and to all renewals, modifications, consolidations, replacements and extensions
thereof and to all future advances made thereunder.
 
2.    Non-Disturbance.  In the event Lender or Purchaser acquires title or right
of possession of the Property under the Deed of Trust through foreclosure, or
otherwise, then:
 
(a)    Tenant shall not be named or joined in any foreclosure, trustee’s sale or
other proceeding to enforce the Deed of Trust unless the joinder is required by
Law in order to perfect such foreclosure, trustee’s sale or other proceeding;
and
 
(b)    The enforcement of the Deed of Trust shall not terminate the Lease or
disturb Tenant in the possession and use of the Property.
 
3.    Leasehold Not Affected.  The leasehold estate granted by the Lease shall
not be affected in any manner by any Transfer or any other proceeding instituted
or action taken under or in connection with the Deed of Trust or by Lender’s
taking possession of the Property or the Property in accordance with any
provision of the Deed of Trust.
 
4.    Attornment by Tenant.  If any Transfer should occur, then Purchaser shall
be bound to Tenant and Tenant shall be bound to Purchaser under all of the
terms, covenants, and conditions of the Lease for the balance of the term of the
Lease and any extensions or renewals of the Lease that may then or later be in
effect under any validly exercised extension or renewal option in the Lease, all
with the same force and effect as if Purchaser had been the original landlord
under the Lease. Tenant does hereby attorn to Purchaser (including Lender if it
should become the Purchaser) as the landlord under the Lease. Without limiting
the foregoing, if at the time a Transfer occurs, Tenant is in default of any of
its obligations under the Lease, Purchaser shall have the right to avail itself
of all remedies of the Landlord under the Lease arising from such default,
provided Tenant is given, or has been given, any notices of such default and
opportunities to cure such default required under the Lease before such remedies
are exercised.
 
5.    Lease Amendments.  Nothing contained in Paragraph 7 below shall be deemed
to prevent Landlord and Tenant from entering into any amendment or modification
to the Lease that shall be binding and enforceable solely as between Landlord
and Tenant.
 
6.    Landlord’s Default.  Provided Tenant is provided with a written request
from Lender or Landlord, Tenant shall give Lender a copy of any notice of
default which Tenant is required to give to Landlord pursuant to the terms of
the Lease. Tenant shall accept a cure of any default by Landlord performed by
Lender, or at Lender’s direction, provided that such cure is completed within
the period provided for such cure to be carried out by Landlord pursuant to the
terms of the Lease.
 
7.    Limitation on Lender’s Performance.  Nothing in this Agreement shall be
deemed or construed to be an agreement by Lender to perform any covenant of
Landlord as landlord under the Lease unless and until Lender obtains title to
the Property as Purchaser or obtains possession of the Property under the terms
of the Deed of Trust, and then only during the time when Lender holds title to
the Property.
 
8.    Tenant’s Covenants.  Tenant agrees that during the term of the Lease,
without Lender’s prior written consent, Tenant shall not:
 
(a)    pay any rent or additional rent more than one month in advance of the due
date to any landlord (including Landlord); or
 
(b)    enter into any material amendment, modification, or other agreement
relating to the Lease, or
 
(c)    to extent required under the Lease, assign or sublet any portion of the
Lease or the Property.
 
Lender agrees that with respect to parts (b) and (c) of this Section 8, Lender’s
consent shall not be unreasonably conditioned, delayed or withheld. Lender
further agrees that if any request for Lender’s approval of an amendment,
modification or other agreement relating to this Lease, or for Lender’s approval
of any assignment or subletting of the Lease or the Property, is not objected to
in a written statement of Lender delivered to Tenant within thirty (30) days
after Lender receives such request in writing, such request shall be deemed
approved by Lender. Any written statement objecting to any proposed amendment,
modification, or other agreement of this Lease or any assignment or subletting
of the Lease or the Property shall set forth in reasonable detail Lender’s
objections to such request.
 
9.    Successors.  This Agreement shall be binding upon and inure to the benefit
of Tenant and Lender and their respective successors and assigns.
 
10.    Notices.  All notices given under any of the provisions of this Agreement
shall be in writing and served on the parties at the following addresses:
 
To Lender:       _____________________________
                      _____________________________
                          _____________________________
                         Attn: _________________________
 
 
To Tenant:     Express Scripts, Inc.
                         _____________________________
                         _____________________________
                        Attention: _____________________
 
Any such notices shall, unless otherwise provided herein, be given or served (i)
by depositing the same in the United States mail, postage paid, certified and
addressed to the party to be notified, with return receipt requested, and such
notice shall be effective on the third business day after such deposit; (ii) by
overnight delivery using a nationally recognized overnight courier, and such
notice shall be effective on the next business day after such deposit; or (iii)
by personal delivery, and such notice shall be immediately effective. Notice
given in any other manner shall be effective only if and when received by the
party to be notified between the hours of 8:00 a.m. and 5:00 p.m. of any
business day, with delivery made after such hours to be deemed received the
following business day. A party’s address may be changed by written notice to
the other party; provided, however, that no notice of a change of address shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.


11.    Lien Waiver.  Lender hereby expressly waives and releases any and all
contractual liens and security interests or constitutional and statutory liens
and security interests (arising by operation of law or under the Lease, the Deed
of Trust or any other agreement Lender has which affects the Property or Tenant
or Landlord) to which Lender might now or hereafter be entitled on any of the
personal property of Tenant. Lender agrees to execute and deliver to Tenant and
Tenant’s lender, from time to time, a form of “Waiver and Consent” confirming
the foregoing and permitting such lender to enter upon the Property in the event
of a default by Tenant and recover any personal property financed by such
lender, and containing other customary and reasonable provisions as may be
requested by such lender, as well as customary and reasonable provisions to
protect the interests of Lender.


12.    Insurance Proceeds and Condemnation Proceeds.  If the terms of the Deed
of Trust pertaining to the disbursement or use of insurance proceeds and/or the
disbursement or use of condemnation proceeds conflict with the terms of the
Lease, the provisions in the Lease shall control.


13.    Access.  If the terms of the Deed of Trust permit Lender to enter the
Property, Lender’s access rights shall not be greater than Landlord’s access
rights under the Lease, and the restrictions in the Lease regarding Landlord’s
access to the Property shall apply to Lender as well, notwithstanding anything
to the contrary in the Deed of Trust.


14.    Choice of Law; Headings; Attorneys’ Fees.  This Agreement shall be
governed by and interpreted under the laws of the state or commonwealth in which
the Property is located. The headings to paragraphs of this Agreement are for
convenient reference only, do not in any way limit or amplify the terms of this
Agreement, and shall not be used in interpreting this Agreement. If any party
institutes an action or proceeding to enforce its rights under this Agreement,
the prevailing party in such action or proceeding shall be entitled to recover
from the other party or parties reasonable attorneys’ fees and costs in addition
to any other relief awarded by the court.


15.    Integration.  This Agreement integrates all of the terms and conditions
of the parties’ agreement regarding the subjection and subordination of the
Lease and the leasehold estate created by it, together with all rights and
privileges of Tenant under it, to the lien or charge of the Deed of Trust. This
Agreement supersedes and cancels all oral negotiations and prior and other
writings with respect to such subjection and subordination, including, without
limitation, any provisions of the Lease which provide for the subjection or
subordination of the Lease and the leasehold estate thereby created to a deed or
deeds of trust or to a mortgage or mortgages. This Agreement is intended by the
parties as the final expression of the agreement, and as the complete and
exclusive statement of the terms agreed to by the parties, with respect to such
subordination and subjection, to the extent specified in the foregoing sentence.
This Agreement may not be modified or amended except by a written agreement
signed by the parties or their respective successors in interest.


16.    Modifications to Loan.  Tenant agrees that the Deed of Trust and the
indebtedness secured thereby may be increased, rearranged, renewed, extended,
consolidated and modified from time to time by agreement between Landlord and
Lender, and Lender may exercise any one or more of its rights under the Deed of
Trust from time to time at Lender's discretion, all without notice to or consent
of Tenant, and this Agreement shall continue in full force and effect as to all
such renewals, extensions, increases, rearrangements, consolidations and
modifications and all such exercises of rights.


17.    Counterparts.  This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument.


Executed as of the Effective Date.
 
TENANT:
EXPRESS SCRIPTS, INC.
 
By: ______________________
Title: _____________________
 
LENDER:
____________________________________
 
By:
Title:



 
STATE OF MISSOURI  )
               ) ss.
COUNTY OF ST. LOUIS   )
 
On this _____ day of ________________, 2005, before me personally appeared
_____________________________, to me personally known, who, being by me duly
sworn, did say that __________________ is the ________________________ of
Express Scripts, Inc., a Delaware corporation, and that said instrument was
signed on behalf of said corporation by the authority of its Board of Directors,
and said _______________________ acknowledged said instrument to be the free act
and deed of said corporation.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal in the
County and State aforesaid, the day and year last above written.
 
__________________________________________
                                Notary Public
 
__________________________________________
                                (Printed Name)
 
(SEAL)
My Commission Expires: 
 


 
STATE OF _____________        )
                   ) ss.
COUNTY OF ______________ )
 
On this _____ day of ________________, 2005, before me personally appeared
_____________________________, to me personally known, who, being by me duly
sworn, did say that __________________ is the ________________________ of
_____________________________, a ________________________, and that said
instrument was signed on behalf of said ________________ by the authority of its
___________________, and said __________________ acknowledged said instrument to
be the free act and deed of said __________________.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal in the
County and State aforesaid, the day and year last above written.
 
__________________________________________
                                Notary Public
 
__________________________________________
                                (Printed Name)
 
(SEAL)
My Commission Expires: 
 


 


 

 


--------------------------------------------------------------------------------






 
EXHIBIT F
 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”) made this ____ day of ____________, 2005,
by and between NorthPark Partners ESI, LLC, a Missouri limited liability company
(hereinafter called “Licensor”) and Express Scripts, Inc., a Missouri
corporation (hereinafter called “Licensee”).
 
W I T N E S S E T H
 
I.    Certain Definitions.    The following terms shall have the following
meanings when used in this Agreement.
 
 
(a)    "Building" shall mean that building located at ________________.
 
(b)    "Lease" means that Lease between Licensor and Licensee dated as of
___________, 2005 whereby Licensee has leased the Premises from Licensor.
 
(c)    "Premises" means the space within the Building leased by Licensee
pursuant to the Lease.
 
(d)    "Roof" means the Roof on the Building.
 
(e)    "Roof Equipment" means any equipment that is placed on the Roof by or on
behalf of Licensee for Licensee's use, including but not limited to such things
as satellite dishes, antenna, and HVAC units.
 
Licensee shall not place any equipment of any kind on the Roof without the prior
written consent of Licensor in each instance, and compliance by Licensee with
all requirements of this Agreement. Roof Equipment which Licensor has authorized
Licensee to place on the Roof shall only be placed at those locations on the
Roof which have been approved in writing by Licensor.
 
Pursuant to this Agreement, Licensor consents to Licensee placing on the Roof
the Roof Equipment described on Exhibit A hereto at the location on the Roof
described on Exhibit A. Licensee shall comply with all requirements of this
Agreement in connection with the installation, operation, maintenance and
removal of said Roof Equipment.
 
In the event that Licensee desires to add additional Roof Equipment to the Roof
at a future date, Licensor and Licensee shall execute an additional agreement
for such additional Roof Equipment or an addendum to this Agreement.
 
This Agreement is for a term that commences and expires at the same time as the
aforesaid Lease, unless sooner terminated as provided herein. In the event that
the Lease contains renewal options, and such renewal options are exercised, the
term of this Agreement shall automatically be extended to coincide with such
renewal term. Licensee's rights to occupy any portion of the Roof pursuant to
this Agreement shall automatically terminate on the date the Lease terminates
for any reason.
 
Licensee shall use the Roof only for its own use and shall not have the right to
allow other companies to use the Roof,
 
Licensor reserves the right to use those portions of the Roof that are not being
used by Licensee.
 
II.    The size, location and placement of the Roof Equipment shall be as
specifically described in Exhibit “A”, attached hereto and by reference, made a
part hereof, or at such other location as approved by Licensor in writing.
 
III.    Licensee shall not be required to pay rent or a fee to Licensor as
consideration for this Agreement. Licensee shall pay for all gas, electricity
and other utilities required in order to operate said Roof Equipment
 
IV.    With respect to the installation of the Roof Equipment on the Roof
portion of the Building, Licensee agrees to contract with Licensor's roofing
contractor in order to determine if any additional support to the Roof is
required in order to install the Roof Equipment. If any such support is
required, Licensee shall retain the services of Licensor's roofing contractor at
Licensee's sole cost and expense to install such support, and Licensee agrees to
comply with any suggestions or recommendations of Licensor's roofing contractor
so that the installation, maintenance and repair of the Roof Equipment will not
affect any warranties which Licensor has on said Roof. Licensee shall further
have the right to access such conduits or other access ways within the Building
from the Premises to the Roof to allow Licensee to install such cabling as is
necessary in connection with the installation of the Roof Equipment, provided
that Licensee shall install cabling or other equipment only is such locations as
are approved by Licensor in writing, such approval not to be unreasonably
withheld, conditioned or delayed. The location of all such cabling shall be
included in the plans and specifications provided in Section VI as hereinafter
set forth.
 
No Roof penetrations shall be made without the prior written consent of
Licensor. Licensor may require that Licensee hire Licensor's roofing contractor
to make all such Roof penetrations. All such Roof penetrations shall only be
made in compliance with all requirements of Licensor's roofing contractor.
 
Licensee shall notify Licensor when installation is completed and within thirty
(30) days after such notification, Licensor shall cause the Roof or other
affected portions of the Building and Premises to be inspected and shall, within
such time period, notify Licensee if there is any damage resulting from the
installation. If Licensor so notifies Licensee, Licensee shall cause such damage
to be repaired at its expense provided such damage was not caused by Licensor,
its employees or agents. In the event of such damage, and Licensee shall incur
such expense, Licensee may seek reimbursement from any third party responsible
for such damage, and Licensor shall cooperate with Licensee in such endeavor.
 
Licensee shall have the right to terminate this Agreement forthwith and without
further obligation in the event modifications to the structure required by
Licensor's Roofing contractor are determined in the sole discretion of Licensee
to make the use of Licensor's facilities uneconomical.
 
V.    Licensee shall bear the sole cost and responsibility for the installation,
maintenance, repair and removal of the Roof Equipment, including all necessary
gas and electrical service and any and all other costs associated therewith. All
such items shall be done in a good and workmanlike manner. Licensee shall
maintain all of said items in a good and safe condition through-out the
remainder of the term of this Agreement at Licensee's sole cost and expense. It
is understood and agreed that Licensor shall have no responsibility nor
obligation for the maintenance and repair of the Roof Equipment, and any
equipment or other items installed by Licensee in connection therewith and shall
have no liability for any damage done to same or caused by same except to the
extent same was caused by Licensor, its employees or agents.
 
Without limiting the preceding paragraph, Licensor is not bringing any utility
services to the Roof or making any other improvements of any kind on the Roof.
Licensee at Licensee's sole cost and expense is responsible for bringing to the
Roof any electrical, gas, water, drainage or other service lines needed to
operate the Roof Equipment, and for providing and installing anything needed on
the Roof in connection with such Roof Equipment, all of which must be approved
in writing by Licensor.
 
VI.    Licensee shall submit plans and specifications for the construction and
installation of all the items to be in-stalled by Licensee hereunder for
Licensor's prior approval. The manner and method of installation and removal of
all such equip-ment shall be subject to the written approval of Licensor, which
approval shall not be unreasonably withheld or delayed.
 
VII.    Licensee, at its own expense, shall, prior to the installation of its
equipment, secure and at all times thereafter maintain all required approvals
and permits of the Federal Communications Commission and all other governmental
bodies having jurisdiction over its business, including its communica-tions,
operations and facilities. Licensee shall at all times comply with all
applicable laws in connection with installation, operation and removal of the
Roof Equipment.
 
VIII.    Licensee, at its expense, shall be solely responsible for and shall
maintain its equipment in a safe, structural, sound, clean and sightly condition
and shall indemnify and hold harmless Licensor against all liens and claims of
mechanics and materialmen furnishing labor and materials in the construction and
maintenance of its equipment.
 
IX.    Licensor hereby grants unto Licensee the right to enter upon the Roof of
the Building or other such areas of the Building where Licensee’s improvements
in connection herewith may be installed for the sole purpose of gaining access
to Licensee's installation. Licensor further grants right of access at all times
to the areas where such connecting equipment is located for the purposes of
maintaining, repairing, testing and replacing the connecting equipment;
provided, however, if Licensee is not the sole tenant in the Building, then
Licensee shall notify Licensor each time Licensee requires such access other
than in the event of an emergency and provided further that such access and
installations do not cause damage to or interfere with the operations or
maintenance of any part of the Building or with any other tenants located in the
Building. All such entries on the Roof and work performed thereon shall be done
in accordance with Licensor’s guidelines established to prevent any Roof
warrantees from being voided. Any damages done to the Roof shall be repaired at
Licensee’s sole cost and expense and Licensee shall remain responsible to
maintain any portion of the Roof for which the warranty therefore has been
voided due to the activities of Licensee, its employees, agents and contractors
on the Roof. Licensee shall be given all necessary keys for the purpose of
gaining such access.
 
During any period in which Licensee is not the sole tenant in the Building,
Licensee shall attempt to notify Licensor each time Licensee desires to enter
upon the Roof of the Building other than in the event of an emergency, and
Licensee shall enter upon the Roof only at such times and under such
circumstances which shall not cause endangerment of life or limb. Licensee shall
promptly reimburse Licensor for the costs or repairs of any damage to the
Building directly or indirectly caused by Licensee's installations or the
maintenance thereof.
 
X.    The license hereby granted to Licensee shall give to Licensee the
exclusive right to use the Roof or tower of the Building and Licensor shall not
grant a license or licenses to any party to use space on the Roof.
Notwithstanding the foregoing, during any period in which there are other
tenants in the Building, Licensor may grant a license or licenses to other
tenants to use space of the Roof; provided, however, the rights of other
licensees shall be exercised without causing objectionable interference with the
activities being carried on at the same time by Licensee in accordance with its
license. Similarly, the license of Licensee shall be exercised without causing
objectionable interference with the activities being carried on at the same time
by other licensees in accordance with their respective licenses. Notwithstanding
the provisions of the preceding sentence to the contrary, in the event that
action cannot be taken to eliminate any objectionable interference between
installations after reasonable efforts to eliminate such interference have been
taken by Licensee and any other licensee(s), then in such event Licensee’s right
to install and operate its Roof Equipment shall be superior to the rights of any
other licensee(s) or tenant(s), and Licensor shall take such actions as are
necessary to remove or modify any other installation which causes objectionable
interference with Licensee’s installation. Licensee shall not change or
materially alter the installation agreed to herein without the prior written
approval of Licensor, which approval shall not be unreasonably conditioned,
delayed or withheld.
 
XI.    Licensee agrees to indemnify and hold harmless Licensor and to assume all
liability for death of or injury to any persons and all liability for loss,
damage or injury to any property incurred or sustained by Licensor or Licensee
arising from, growing out of or resulting from Licensee's use of the Roof of the
Building, or any other areas in the Building where Licensee's connecting
equipment is located, including costs, attorneys' fees and other expenses
incurred by Licensor in defending any such claim, unless and to the extent such
loss, damage or injury is due to the negligence or willful misconduct of
Licensor, its employees, agents or invitees.
 
XII.    Licensee hereby waives and releases all claims against Licensor, its
officers, directors, agents, employees and servants and agrees that they shall
not be liable for any injury to or death of persons, or damage to property
sustained by Licensee or by any occupant of the Building, or any other person
occurring in or about the Building resulting directly or indi-rectly from any
existing or future condition, defect, matter or thing in the Building, or any
part of it, or from equipment or appurtenance becoming out of repair, or from
any occurrence, act or from the negligence or omission of any tenant or occupant
of the Building, or of any other person, except for the gross negligence or
omission by Licensor, its officers, directors, agents, employ-ees and servants.
 
XIII.    Licensor shall have the right to terminate this Agreement upon written
notice to Licensee in the event that: (a) the Lease is terminated or Licensee’s
right to possession under the Lease is terminated; (b) Licensee shall default in
the performance of any obligations imposed upon it hereunder and shall not,
within thirty (30) days after being notified by Licensor of the existence of
such default, immediately take all reasonable steps to cure same and diligently
prosecute such work to completion; (c) it shall be determined that such
installation does not comply with all building codes, ordinances and the
Protective Covenants for the jurisdiction in which the Building is located; (d)
it is found by a public authority having jurisdiction in the Building that such
installation and use constitute a nuisance or hazard to the public or the
occupants of the Building; or (e) the use of such Roof Equipment is changed from
that originally approved in a manner which interferes with the use of any other
tenant's equipment or data processing machines in the Building. Notwithstanding
the foregoing, Licensor shall not have the right to terminate this Agreement
pursuant to subclauses (c) or (d) above if Licensee is contesting any such
determination or finding.
 
Licensee shall have the right to terminate this Agreement upon written notice to
Licensor in the event that: (a) the use of such installation by Licensee is
deemed in violation of any ordinance, state statute, federal statute or
governmental regulation and such violation cannot be reasonably cured; (b) the
use of such installation by Licensee does not serve Licensee's intended purpose
due to changes in environmental conditions outside the control of Licensee; or
(c) Licensee desires to do so for any cause or for no cause.
 
In the event of termination by either party, Licensee shall remove its
equipment, provided said removal complies with the provisions of Section XV
below. Any such termination shall have no impact on the rights and obligations
of Licensee and Licensor under the Lease nor shall it cause a termination of the
Lease.
 
XIV.    No notice or demand related to or required by this Agreement shall be
effective unless same is in writing and delivered pursuant to the Lease terms.
 
XV.    At the termination of this Agreement by lapse of time or otherwise, the
Roof Equipment and the connecting equipment installed under the terms of this
Agreement shall be removed by Licensee upon the request of Licensor, and,
subject to the provisions of Sections 11 of the Lease (regarding casualty) and
19 (regarding condemnation), the area of the Building where they were installed
shall be restored by Licensee in as good condition as existed immediately prior
to installation of such installations and connecting equipment, ordinary wear
and tear excepted.
 
XVI.    This Agreement shall be binding upon the successors and assigns of the
parties hereto provided that Licensee shall not assign or transfer this
Agreement to anyone other than an assignee of Licensee’s interest under the
Lease that has been approved or permitted under the Lease.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
LICENSEE:
 
EXPRESS SCRIPTS, INC.
 
By_____________________________
    Name: __________________________
    Title: ___________________________
 
LICENSOR:
 
NORTHPARK PARTNERS ESI, LLC, a Missouri limited liability company
 
By McEagle NorthPark Partners ESI, LLC, a Missouri limited liability company,
its Manager
 
By_____________________________
    Name: __________________________
    Title: ___________________________
 



 


 

 


--------------------------------------------------------------------------------




 
 
EXHIBIT G
 
ALTERNATIVE DISPUTE RESOLUTION PROCEDURES
 
 
The parties recognize that from time to time a dispute may arise relating to
either party’s rights or obligations under this Agreement. The parties agree
that any such dispute shall be resolved by the Alternative Dispute Resolution
(“ADR”) provisions set forth in this Exhibit, the result of which shall be
binding upon the parties.  
 
To begin the ADR process, a party first must send written notice to the other
party advising that the notifying party desires to initiate an ADR proceeding to
resolve the subject dispute in the manner provided herein. The parties shall
have the right to be represented by counsel in such a proceeding. 
 
1.     To begin an ADR proceeding, a party shall provide written notice to the
other party of the issues to be resolved by ADR. Within fourteen (14) days after
its receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR. 
 
2.    Within twenty-one (21) days following the initiation of the ADR
proceeding, the parties shall select a mutually acceptable neutral to preside in
the resolution of any disputes in this ADR proceeding. If the parties are unable
to agree on a mutually acceptable neutral within such period, either party may
request the Director of ADR, United States Arbitration & Mediation, 720 Olive
Street, Suite 2300, St. Louis, MO 63101 (“ADR Entity”), to select a neutral
pursuant to the following procedures: 
 
(a)    The ADR Entity shall submit to the parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with a Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
affiliates. 
 
(b)    Such list shall include a statement of disclosure by each candidate of
any circumstances likely to affect his or her impartiality. 
 
(c)    Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the ADR Entity within seven (7) days following receipt of the list of
candidates. If a party believes a conflict of interest exists regarding any of
the candidates, that party shall provide a written explanation of the conflict
to the ADR Entity along with its list showing its order of preference for the
candidates. Any party failing to return a list of preferences on time shall be
deemed to have no order of preference. 
 
(d)    If the parties collectively have identified fewer than three (3)
candidates deemed to have conflicts, the APR Entity immediately shall designate
as the neutral the candidate for whom the parties collectively have indicated
the greatest preference. If a tie should result between two candidates, the APR
Entity may designate either candidate. If the parties collectively have
identified three (3) or more candidates deemed to have conflicts, the APR Entity
shall review the explanations regarding conflicts and, in its sole discretion,
may either (i) immediately designate as the neutral the candidate for whom the
parties collectively have indicated the greatest preference, or (ii) issue a new
list of not less than five (5) candidates, in which case the procedures set
forth in subparagraphs 2(a) - 2(d) shall be repeated. 
 
3.    No earlier than twenty-eight (28) days or later than fifty-five (55) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location in the metropolitan St. Louis area.
 
4.    At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral: 
 
(a)    a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;  
 
(b)    a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness; 
 
(c)    a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The parties agree that
neither side shall seek as part of its remedy any punitive damages.
 
(d)    a brief in support of such party’s proposed rulings and remedies,
provided that the brief shall not exceed twenty (20) pages. This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding. 
 
Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents. 
 
5.    The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules: 
 
(a)     Each party shall be entitled to five (5) hours of hearing time to
present its case. The neutral shall determine whether each party has had the
five (5) hours to which it is entitled. 
 
(b)     Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination. 
 
(c)     The party initiating the ADR shall begin the hearing and, if it chooses
to make an opening statement, shall address not only issues it raised but also
any issues raised by the responding party. The responding party, if it chooses
to make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence. 
 
(d)     Except when testifying, witnesses shall be excluded from the hearing
until closing arguments. 
 
(e)     Settlement negotiations, including any statements made therein, shall
not be admissible under any circumstances. Affidavits prepared for purposes of
the ADR hearing also shall not be admissible. As to all other matters, the
neutral shall have sole discretion regarding the admissibility of any evidence. 
 
6.    Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding. 
 
7.    The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party’s proposed rulings and remedies on some issues and the other
party’s proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling. 
 
8.    The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as
follows: 
 
(a)    If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses. 
 
(b)    If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses. 
 
9.    The rulings of the neutral and the allocation of fees and expenses shall
be binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.
 
10.   Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.
 
11.   All ADR hearings shall be conducted in the English language.
 


 


 